 



(NOKIA LOGO) [f17884f1788415.gif]   1(19)

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit 10.24
PURCHASE AGREEMENT
BETWEEN
NOKIA CORPORATION
Networks
AND
ENDWAVE CORPORATION
On January 1, 2006
© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   2(19)

TABLE OF CONTENTS

         
1.0 DEFINITIONS
    3  
2.0 SCOPE AND ORDER OF PRIORITY
    5  
3.0 PRODUCTS
    6  
4.0 PURCHASE ESTIMATES AND FLEXIBILITY
    8  
5.0 ORDERING, LOGISTICS AND DELIVERY
    8  
6.0 PRICE(S)
    9  
7.0 PAYMENT TERM
    9  
9.0 ACCEPTANCE AND REJECTION OF PRODUCT(S) AND QUALITY
    10  
10.0 PRODUCTION RECOVERY AND FACILITY SURVEY
    11  
11.0 INSURANCE
    12  
12.0 WARRANTY
    12  
13.0 PRODUCT LIABILITY
    13  
14.0 INTELLECTUAL PROPERTY RIGHTS INDEMNIFICATION
    13  
17.0 USE OF SELLER SUB-SUPPLIERS AND BUYER SUBCONTRACTORS
    15  
18.0 DUTY TO INFORM AND FORCE MAJEURE
    16  
19.0 CONFIDENTIALITY
    16  
20.0 EFFECTIVE DATE, TERM AND TERMINATION
    17  
21.0 MISCELLANEOUS
    17  
22.0 APPLICABLE LAW AND DISPUTES
    18  
23.0 PREVIOUS AGREEMENTS AND APPLIED DOCUMENTS
    19  
EXHIBIT TO THIS PURCHASE AGREEMENT
       
Exhibit 1 Insurance Requirements
       

ADDENDUMS TO THIS PURCHASE AGREEMENT

     
Addendum A
  (intentionally left blank – placeholder for Nokia Mobile Phones’ Addendum)
Addendum B
  Nokia Networks’ Addendum

      Appendices to Addendum B
Appendix 1
  The Products, Prices, Discounts and Price Validity
Appendix 2
  Specifications
Appendix 3
  Quality Requirements and Workmanship Standards
Appendix 4
  Logistics Appendix/Appendices
Appendix 5
  Environmental Requirements
Appendix 6
  Support

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   1(19)

PURCHASE AGREEMENT No. ESLNST2676
NOKIA CORPORATION, represented through its Networks business group, a public
limited liability company incorporated in Finland, having its registered address
at Keilalahdentie 4, FIN-02150 Espoo, Finland, business identity code 0112038-9,
including its Affiliates (“BUYER”)
AND
Endwave Corporation, a corporation formed under the laws of State of Delaware
and registered under the California trade register number C1933055 with a
registered/principal office at 776 Palomar Avenue, Sunnyvale, CA 94085, USA
including its Affiliates (“SELLER”)
have made and entered into this Purchase Agreement (“Purchase Agreement”)
including its Exhibits and Addendum(s).
1.0 DEFINITIONS
For the purposes of this Purchase Agreement the following definitions shall
govern (and where the context so admits the singular shall include the plural
and vice versa). Some of the definitions may be used either in the Nokia
Networks or Nokia Mobile Phones (if applicable) specific Addendums and the
Appendices thereto.
“Addendum”
means the Nokia Networks and/or Nokia Mobile Phones specific supplement to this
Purchase Agreement where the Parties define and agree on terms that are
applicable to Nokia Mobile Phones (Addendum A) or Nokia Networks (Addendum B)
purchases.
“Affiliate”
means any other entity
(i) which is directly or indirectly controlling such Party; or
(ii) which is under the same direct or indirect ownership or control as such
Party; or
(iii) which is directly or indirectly owned or controlled by such Party.
For these purposes, entity shall be treated as being controlled by another if
that other entity has fifty percent (50 %) or more of votes in such entity, is
able to direct its affairs and/or to control the composition of its board of
directors or equivalent body.
“Appendix”
means a subject specific attachment to the Nokia Mobile Phones and/or Nokia
Networks specific Addendum respectively.
“Consumption”
means the moment when a Product is taken from Supplier Managed Inventory for
BUYER’s use, as defined in detail in the logistics appendix of Addendum A and/or
Addendum B.
© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   2(19)

“Delivery”
means the moment when SELLER has successfully completed the delivery of all the
Products which meet all the requirements set forth under this Purchase Agreement
and/or the Addendum A and/or Addendum B, as ordered under the Purchase Order or
as taken for the Consumption and/or as may be further defined under the
logistics appendix of Addendum A and/or Addendum B.
“Delivery Date”
means the mutually (in paper, electronic or other format) agreed date(s) of
delivery of the ordered Product(s) to BUYER.
“Development Agreement”
means an agreement between the Parties in accordance with which SELLER will
design, develop, and/or test for BUYER’s approval certain new products that
BUYER may elect to have SELLER furnish to BUYER under this Purchase Agreement.
“Exhibit”
means an appendix to this Purchase Agreement that is common and applicable to
both Nokia Networks and Nokia Mobile Phones purchases under this Purchase
Agreement.
“Force Majeure”
means events beyond the control of the Party which occur after the Effective
Date of this Purchase Agreement and which were not reasonably foreseeable at the
time of signing of this Purchase Agreement and whose effects are not capable of
being overcome without unreasonable expense and/or loss of time to the Party
concerned. Events of Force Majeure shall include (without being limited to) war,
civil unrest, acts of government, natural disasters, fire, flood, earthquake,
explosions and Acts of God.
“Intellectual Property Right(s)”
means any patent(s), petty patent(s), utility model(s), design patent(s),
design(s), chip topography right(s), copyright(s), trademark(s), trade name(s),
trade dress(es), trade secret(s), and/or any other industrial and/or
intellectual property right(s), and applications therefore.
“Lead Time”
means the mutually in writing agreed time period from the date of issuing a
Purchase Order to the Delivery Date.
“NOKIA Bank Link Policy”
     means NOKIA’s centralized system for payments pursuant to which all
invoices maturing during a working week (i.e. Monday through Friday) are
consolidated and paid on one predetermined business day during that same week
irrespective of the invoice due date. At the moment, the payment day is
Wednesday, but the payment day is subject to change by BUYER at any time without
notice.
“NOKIA Products”
means mobile telephones, wireless data products and other wireless and fixed
communications products, equipment and terminals, connectivity solutions,
multimedia
© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   3(19)

and IT and IP solutions and products and their accessories, manufactured by or
for BUYER.
“NOKIA Supplier Requirements”
means a document as updated by BUYER from time to time setting forth certain
requirements for SELLER’s quality system.
“Party/Parties”
means BUYER and/or SELLER.
“Price(s)”
means the mutually agreed price(s) for each Product as set forth in Addendum A
and/or Addendum B and/or the Appendices thereto and/or otherwise mutually agreed
between the Parties.
“Process”
means the mutually agreed manufacturing process of the Product(s).
“Product(s)”
means all products subject to purchase and sale between the Parties as listed in
Addendum A and/or Addendum B and/or the Appendices thereto and/or otherwise
mutually agreed between the Parties.
“Purchase Order(s)”
means a document (in paper, electronic or other format), issued by BUYER where
BUYER requests SELLER to deliver the Products.
“Quality Requirements”
means the document that specifies the quality requirements to which all of the
Products shall strictly conform. The Quality Requirements are set forth in the
Addendums and/or the Appendices thereto.
“Specification(s)”
means the mutually agreed written specification(s) associated with BUYER’s code
number for each Product as set forth in Addendum A and/or Addendum B or
otherwise mutually agreed between the Parties.
“Subcontractor”
means any third party appointed by BUYER to (i) design and/or manufacture NOKIA
Products, or parts thereof, for BUYER and/or (ii) purchase and/or incorporate
any Product(s) into products sold by such third party to BUYER or its designees.
“Sub-supplier”
     means a third party, which SELLER uses in the Process either as a material
and/or component supplier or otherwise.
© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   4(19)

“Supplier Manual”
means the “Nokia Mobile Phones Supplier Manual” and its subsequent equivalents
(in paper , electronic or other format).
“Tooling”
means the moulds, casting moulds, manufacturing, testing and other tools,
drawings and technical documents, which SELLER produces or which are produced
for SELLER at the cost of BUYER.

2.0   SCOPE AND ORDER OF PRIORITY   2.1   This Purchase Agreement contains the
terms and conditions which apply globally to all sale and purchase of
Product(s). The Parties may agree on Nokia Networks and/or Nokia Mobile Phones
specific purchase terms in separate Addendums to this Purchase Agreement. In
case the terms of an Addendum are in conflict with this Purchase Agreement, the
terms of the Addendum will prevail with respect to respective business group.  
    Notwithstanding the foregoing, Clause 13 (Product Liability), Clause 3.2
(Rights in BUYER Customised Products), Clause 3.3 (Rights in Tooling for BUYER
Customised Products) and Clause 14 (Intellectual Property Rights
Indemnification) of this Purchase Agreement shall always prevail over any terms
on product liability or intellectual property rights in any documents of this
Purchase Agreement and/or the Addendums and/or the Appendices thereto.   2.2  
The Affiliates of BUYER may place Purchase Orders for the Products to SELLER in
their own name and for their own account under the terms and conditions of this
Purchase Agreement.   2.3   The Subcontractors of BUYER may place Purchase
Orders for the Products under the terms and conditions of this Purchase
Agreement as defined in Clause 17.4 and, where applicable, the references to
BUYER shall then be interpreted as references to the Subcontractor.   2.4   The
Parties agree that nothing contained in this Purchase Agreement or otherwise
shall mean that BUYER has any obligation to place Purchase Orders or take
Products for the Consumption or have any minimum purchase commitments under or
in relation to this Purchase Agreement.   3.0   PRODUCTS   3.1  
Specification(s) and Process   3.1.1   Each Product shall meet the
Specification(s) and other related requirements and be manufactured in
accordance with the Process. SELLER agrees to ensure the feasibility of the
Specification(s) and the Process. All Product information in SELLER’s quotations
shall be binding on SELLER.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   5(19)

3.1.2   SELLER is not entitled to change the Specification(s) or any part
thereof, nor any raw material(s) used in the Product(s), without BUYER’s prior
written consent in accordance with the process agreed between the Parties in the
Addendums or otherwise. Any change:

  (i)   in the Process and/or any other change, that may affect the quality,
reliability, interchangeability, availability, fit, form or function of any
Product,     (ii)   that may affect the correct fulfilment of this Purchase
Agreement, and/or
    (iii)   of a place of manufacturing,

requires mutual prior written agreement. SELLER agrees to inform BUYER of the
implementation of agreed changes as reasonably requested by BUYER. For the sake
of clarity the Parties understand and agree that this Clause 3.1.2 applies also
to situations where any Sub-suppliers are used.

3.1.3   At BUYER’s reasonable request, SELLER agrees prior to the first delivery
of the Product(s) and at any time thereafter upon BUYER’s request to specify the
Process in writing.   3.1.4   SELLER shall label the Products in accordance with
BUYER’s instructions.   3.2   Rights in BUYER Customised Product(s)   3.2.1  
Unless otherwise agreed in a Development Agreement, all right, title and
interest in and to all Intellectual Property Rights in or related to:

  (i)   the Product(s), to the extent customised for BUYER; and     (ii)   the
Specification(s), drawings, manuals, documents, data, software and other
material, to the extent provided by or on behalf of BUYER,

shall hereby vest in and be the sole and exclusive property of BUYER. Unless
otherwise agreed in a Development Agreement, Seller shall be entitled to use
such Specifications, drawings, manuals, documents, data, software and other
material provided by BUYER for the purposes of this Agreement.
3.2.2    BUYER has the right to sell, offer for sale, rent, lease, distribute,
manufacture, have manufactured by a third party and/or otherwise use and/or
licence any BUYER customised Product(s) and/or any BUYER customised part of a
Product without charge.
3.2.3    SELLER shall not directly or indirectly use, manufacture, sell, offer
for sale, rent, lease, distribute, license or otherwise exploit any Product(s)
or part of Product(s), to the extent customised for BUYER, without BUYER’s prior
written consent.
3.3       Rights in Tooling for BUYER Customised Product(s)
3.3.1    All right, title and interest in and to all Intellectual Property
Rights in or related to:
© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   6(19)

  (i)   the Tooling, to the extent (a) provided by or on behalf of BUYER, or (b)
paid by BUYER; and     (ii)   the drawings, documentation and other material
relating to such Tooling to the extent (a) provided by or on behalf of BUYER, or
(b) paid for by BUYER

shall hereby vest in and be the sole and exclusive property of BUYER. SELLER
shall assign any and all such rights to BUYER and take such additional actions
as may be requested by BUYER to perfect BUYER’s rights thereto.

3.3.2   SELLER shall clearly mark that the Tooling shall be the property of
BUYER as required in the relevant country. The Parties shall separately agree
upon in the Addendums or Appendices thereto how to ensure BUYER’s rights in
SELLER’s bankruptcy and other situations, if needed.

3.3.3   SELLER agrees to properly maintain the Tooling at SELLER’s cost, as may
be further agreed in the Addendums.

3.4 Country of Origin and Export Control

3.4.1   SELLER agrees to inform BUYER in writing about the country of origin
status of each Product. SELLER agrees to inform BUYER of any change of a country
of origin status by giving at least six (6) months’ prior written notice, or as
soon as possible if not reasonably possible to provide earlier notice. This
Clause 3.4.1 shall not limit SELLER’s other obligations in this Purchase
Agreement and especially in Clause 3.1.2 and Clauses 17.1-17.3.

3.4.2   The SELLER shall comply with the U.S and other governments’ export
control regulations and warrants that it will not export any Products without
appropriate authorization. The SELLER agrees that it shall promptly, upon
BUYER’s request, provide BUYER the export control classifications and
information on the applicable export or re-export authorizations and all
necessary information of the Products for any required export, re-export or
import licenses. The SELLER further warrants that it will keep BUYER informed of
any changes or expected changes in the export control classifications or
applicable export or re-export authorizations.

4.0 PURCHASE ESTIMATES AND FLEXIBILITY

4.1   The Parties hereto acknowledge, that any global forecast(s), other
forecasts or estimates of different business group’s for BUYER’s anticipated
needs for Products are estimates only based on the best assumption of BUYER and
SELLER agrees to use the global forecast(s), other forecasts and estimates to
determine its manufacturing capacity requirements for Products.

4.2   SELLER agrees that global forecasts, other forecasts and estimates are not
offers to purchase Products and are not binding on BUYER. BUYER shall not have
any minimum ordering and/or purchase commitment for Product(s).

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   7(19)

4.3   SELLER agrees to use best efforts to meet BUYER’s quantity requirements,
that exceed forecasts referred to above, even in situations of capacity
limitations or allocation between several purchasers. Additional flexibility
requirements may be further defined in the Addendums. This flexibility is a
business risk of SELLER.

5.0 ORDERING, LOGISTICS AND DELIVERY

5.1   The Parties shall comply with the separate mutually agreed ordering and
logistics procedure(s) as specified in the Addendums or otherwise.

5.2   Provided BUYER has complied with agreed ordering and logistics procedures
specified in Addendum B and its appendices, SELLER shall not have the right to
refuse to supply the Products ordered by BUYER in accordance with the purchase
volumes indicated in BUYER’s estimates or other planning tools referred to in
Clause 4 above. In case no estimate is given SELLER shall make its best efforts
to accept all Purchase Orders.

5.3   Partial or early deliveries are not allowed, unless expressly accepted by
BUYER in writing on a case-by-case basis prior to the intended Delivery Date.  
5.4   Time shall be of the essence in this Purchase Agreement.

5.5   If SELLER cannot deliver the Products in accordance with the agreed Lead
Times, if applicable, and/or on the mutually agreed Delivery Date, or in
accordance with the minimum and maximum levels agreed in the Addendums or the
Appendices thereto, then SELLER shall as soon as SELLER becomes or should have
become aware of the delay, inform BUYER thereof in writing. Such notice shall be
entitled “Notice of Delay”, and shall also include:

  (a)   identification of which kind and what quantities of the Products will be
delayed;     (b)   the anticipated duration of delay for each kind and quantity;
    (c)   the cause(s) of the delay;     (d)   the actions that SELLER is taking
and will take to remedy or shorten the delay; and     (e)   a proposal, for
BUYER’s approval, of a new Delivery Date for each kind and quantity of the
delayed Products, together with a clear, firm commitment to treat such new
Delivery Date as contractual and to make the deliveries by such date.

In order to avoid any delay in Delivery, SELLER shall use best efforts (such as,
but not limited to, expedited freight), at the cost of SELLER, to minimize the
possible delay.

5.6   If BUYER does not agree with SELLER’s proposal for the new Delivery Date
submitted in accordance with Clause 5.5 above, and in case the respective
delivery of the Products is delayed one (1) day or more from the agreed Delivery
Date due to reasons other than an event of Force Majeure (as set forth below in
Clause 18), then BUYER shall have the right to terminate the respective delivery
in whole or part without any

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   8(19)

liability to SELLER. Should BUYER in any such case purchase the respective
products from a third party supplier, then SELLER shall be liable to compensate
BUYER for any and all direct costs, which exceed the Price of the Products under
this Purchase Agreement, arising out of such covering purchase.

5.7   The terms of delivery are set forth in the Addendums and/or the Appendices
thereto and defined in accordance with INCOTERMS 2000.   6.0   PRICE(S)   6.1  
The Price(s) are stated in the Addendums hereto unless otherwise agreed. Changes
in Price(s) shall be mutually agreed in writing and negotiated in good faith.
The Price(s) are set in USD, unless otherwise mutually agreed in the Addendums
or otherwise.   6.2   All Prices are gross amounts but exclusive of any value
added tax (VAT) only. BUYER shall be entitled to withhold from payments any
applicable withholding taxes. SELLER shall comply with all local tax and
employment legislation.       Each Party shall pay all taxes (including, but not
limited to, taxes based upon its income) or levies imposed on it under
applicable laws, regulations and tax treaties as a result of this Purchase
Agreement and any payments made hereunder (including those required to be
withheld or deducted from payments) and shall furnish evidence of such paid
taxes as is sufficient to enable the other Party to obtain any credits available
to it.   6.3   [*]   7.0   PAYMENT TERM   7.1   The payment term is [*] days net
from the date of invoice, unless otherwise stated in the Addendums. The date of
invoice shall not be earlier than the date of shipment. If the Parties use
BUYER’s self-billing, BUYER shall issue an invoice as mutually agreed in the
Addendums or otherwise. The Parties agree to apply the NOKIA Bank Link Policy to
all payments. BUYER has the obligation to pay an invoice where SELLER has
delivered the Products in accordance with this Purchase Agreement.   7.2   BUYER
is entitled to withhold payment in respect of a delivery of the Products, which
delivery is not fulfilled in accordance with the requirements set forth under
this Purchase Agreement and the Addendums hereto, until the delivery is
completed to comply with said requirements. Notwithstanding the above, if BUYER
in accordance with Clause 5.3 above accepts partial delivery in writing, then
Seller shall be entitled to invoice BUYER accordingly.       [*]   7.3   BUYER
shall be liable for late payment interest as defined in the Addendum.   8.0  
ENVIRONMENTAL AND ETHICAL ISSUES

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   9(19)

8.1   SELLER shall comply with the principles of the Business Charter for
Sustainable Development (published by the International Chamber of Commerce in
1991) for environmental management. SELLER encourages the adoption of the
principles therein by its Sub-suppliers. BUYER may, where appropriate, request
improvements in SELLER’s practices to ensure compliance with the said principles
and the NOKIA Supplier Requirements for the environment. SELLER shall take into
consideration environmental issues in all phases or Product development and the
Process.

8.2   SELLER shall inform BUYER, on request, of all materials, substances and
compounds by weight and by location in the Products in the form required by
BUYER. SELLER shall further, upon request, provide BUYER with instructions for
disassembly, re-use and end-of-life treatment of the Products and with any other
information that BUYER may need based on statutory requirements.

8.3   BUYER has the right, but is not obliged, to return any Products to SELLER
free of charge and SELLER shall be responsible for the proper disposal and/or
recycling of the Products. If any Product does not strictly conform to the
Environmental Requirements as they exist at the time of delivery, and where the
law requires selective end-of-life treatment for the Products, SELLER shall
compensate any such direct costs to BUYER if the law was in effect at the time
of Product shipment from SELLER.

8.4   SELLER shall implement an environment management system (EMS) based on the
basic principles of ISO 14001 standard.

8.5   SELLER agrees that in the designing, manufacturing, delivering and through
the entire supply chain of the Products all national and international laws,
directives, statutes (including but not limited to EU statutes) and regulations
are diligently followed.

8.6   SELLER shall be committed to ethical conduct and respect for human rights
in the spirit of internationally recognized social and ethical standards, e.g.,
SA8000. SELLER further monitors the ethical performance of its Sub-suppliers and
takes immediate and thorough steps in cases where ethical performance of its
Sub-suppliers is questioned.

9.0 ACCEPTANCE AND REJECTION OF PRODUCT(S) AND QUALITY

9.1   SELLER warrants that it shall at all times strictly adhere to the agreed
Quality Requirements and the NOKIA Supplier Requirements. The Product quality
acceptance and rejection process shall be as separately agreed in writing in the
Addendums and/or the Appendices thereto. SELLER shall be responsible for taking
preventive and corrective actions to ensure continuity of compliance with the
Specifications, the Quality Requirements and workmanship standards.

9.2   SELLER agrees to inspect the Product(s) prior to the Delivery, measure and
maintain records of the out-going quality level of the Product(s) as mutually
agreed, and confirm that the Products meet the Specification(s). Upon request,
SELLER shall submit to BUYER SELLER’s Product inspection and testing records.
SELLER agrees to without delay inform BUYER of any relevant quality related
issues and to use its best efforts to correct any deviations from agreed quality
without delay.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   10(19)

9.3   SELLER agrees to properly inspect and supervise the quality of raw
materials and components used in the Process and to ensure the continuous proper
quality of the Products.

9.4   BUYER has no liability to conduct incoming inspections but may do so as
may be further defined in the Addendums. BUYER’s acceptance of Product(s) shall
not release SELLER from any of its obligations and liabilities under this
Purchase Agreement and/or the Addendums.

9.5   If BUYER has to initiate and maintain incoming inspection activities as a
result of SELLER’s inability to deliver only Products that strictly conform to
the Quality Requirements, then SELLER shall compensate the cost of such incoming
inspections to BUYER in a mutually agreed way.

10.0 PRODUCTION RECOVERY AND FACILITY SURVEY

10.1   SELLER agrees to maintain and provide to BUYER a written production
recovery plan within thirty (30) days from the Effective Date of this Purchase
Agreement. The plan shall describe in detail SELLER’s plan for recovery from
incidents affecting the operation of production line(s), the Process or any
SELLER or Sub-supplier plant involved in the Process and alternative processes
for resuming production of the Products by opening an alternative facility or
setting up the necessary equipment and assembly lines in an existing factory of
SELLER and/or of its Affiliates. SELLER agrees to allow BUYER and a
BUYER-appointed third party to audit SELLER’s risk management systems with
reasonable advance notice of such facility audit(s). SELLER does not have an
obligation to allow such audit rights to a BUYER appointed third party who is in
the reasonable judgment of SELLER a competitor of SELLER. SELLER agrees to
comply with BUYER’s reasonable recommendations regarding such risk management
systems.       SELLER agrees that should any of the events of Force Majeure or
other events that affect manufacturing occur, it shall promptly implement the
steps detailed in the recovery plan to the full extent and shall take all other
necessary measures to resume the performance of its obligations under this
Purchase Agreement in the shortest time possible.   10.2   BUYER reserves the
right, by itself or through its appointed representative, during regular
business hours and following reasonable notice to SELLER, to inspect SELLER’s
physical facilities or quality control procedures, or to conduct environmental
management system audits, both prior to the first delivery of the Products under
this Purchase Agreement and periodically thereafter, in order to verify
compliance of SELLER with the Specifications, the Quality Requirements, and
other standard industry practices and procedures. [*] SELLER does not have an
obligation to allow such inspection rights to a BUYER appointed third party who
is in the reasonable judgment of SELLER a competitor of SELLER.       SELLER
shall maintain quality control procedures mutually agreed upon by the Parties as
a result of such facility survey. In the event that BUYER determines during any

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   11(19)

facility survey, that the quality procedures applied by SELLER are insufficient
as to ensure consistent production of Products which are strictly in conformance
with the Specifications and the Quality Requirements, then BUYER shall
specifically inform SELLER thereof and of the corrective measures to be
undertaken by SELLER. SELLER hereby agrees to undertake any such corrective
measures without delay. The Parties further agree, that the above shall also
apply to any and all Sub-suppliers of SELLER involved in the manufacture of the
Products. The SELLER hereby agrees to take all measures necessary in order to
ensure compliance of its Sub-suppliers with this Clause 10.

11.0   INSURANCE   11.1   SELLER shall maintain in force and upon request give
evidence of adequate insurance coverage in accordance with the Exhibit 1.   12.0
  WARRANTY   12.1   SELLER initially warrants all Products to be free from
defects in design, materials and workmanship for a period of [*] from the
Delivery Date or, where applicable, from the Consumption (“Warranty Period”).
The warranty includes further that the Products shall:

  (i)   be new, unused, in a good working condition;     (ii)   be fit for the
purpose for which they are intended; and     (iii)   strictly conform to the
Specification(s) and the agreed quality.

    Any breach of, non-conformance with or deviation from the warranty set out
in this Clause 12.1 shall be referred to as Defect in this Purchase Agreement
and the Addendums hereto.       Further, SELLER and BUYER agree that no later
than 1 January 2007, the warranty period for all Products delivered after said
date will be [*]. Before 1 January 2007, the Parties will meet and confer to
review Product return data for the previous 12 months period and the SELLER
reserves the right to renegotiate prices.   12.2   If any Product(s) do not meet
the warranties given by SELLER, SELLER may at SELLER’s option and upon notice to
BUYER:

  (i)   supply replacement Product(s) to fully satisfy the given warranties at
SELLER’s sole risk and expense within a reasonable time period specified by
BUYER; or     (ii)   repair such Product(s) at SELLER’s sole risk and expense
within a reasonable time period specified by BUYER; or     (iii)   repair the
Product(s) or cause the Product(s) to be repaired by any third party at SELLER’s
sole risk and expense; and/or     (iv)   take measures and/or bear costs as
further defined in the Addendums hereto.

12.3   Extended service warranty is separately addressed in Appendix 6 to
Addendum B.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   12(19)

13.0   PRODUCT LIABILITY

13.1   Seller shall defend, indemnify and hold Buyer and its officers,
directors, employees and customers harmless from and against all damage, claims,
demands, suits, proceedings, damages, costs, expenses and liabilities, including
without limitation, reasonable legal fees brought against Buyer by an
unaffiliated third party for

  (i)   injury to persons, including death; and/or     (ii)   loss or damage to
any property

resulting from any acts or omissions of Seller in the performance of this
Agreement and/or a failure of the Products to conform to the Specifications and
the Quality
Requirements. Seller shall maintain in force and upon request give evidence of
adequate insurance covering its potential liability under this Clause 13.1.
Buyer shall on its behalf indemnify and hold Seller and its officers, directors
and employees harmless from and against all damage, claims, demands, suits,
proceedings, damages, costs, expenses and liabilities, including without
limitation, reasonable legal fees brought against Seller by an unaffiliated
third party for

  (i)   injury to persons, including death; and/or     (ii)   loss or damage to
any property

resulting from any acts or omissions of Buyer in the performance of this
Agreement.

13.2   As a condition to such indemnification, each Indemnitee shall give timely
notice to the Indemnitor of the relevant claim, and shall cooperate with the
Indemnitor, at the Indemnitor’s expense, in the defense and/or settlement of
such claim.

13.3   Without limiting the indemnity obligations related to an unaffiliated
third party’s successful product liability claim, neither Party shall be liable
to the other for any special, punitive, or consequential damage, including but
not limited to loss of business or goodwill, loss of revenue or profits, arising
under or in connection with such product liability claim under this clause 13. ,
except in cases of intentional misconduct or gross negligence. For the purposes
of this clause 13.3, ‘gross negligence’ shall mean wilful default in the United
Kingdom.

14.0   INTELLECTUAL PROPERTY RIGHTS INDEMNIFICATION

14.1   Seller represents and warrants that the Products do not infringe any
Intellectual Property Right of any third party.

14.2   Seller shall settle and/or defend at its own option and its own expense
and to indemnify and hold Buyer harmless from any cost, expense, loss,
attorney’s fees or damage arising out of any third party claim, demand, suit or
proceedings against Buyer or any customer of Buyer to the extent such claim,
demand, suit or proceedings alleges that the Products infringe upon any
Intellectual Property Rights of any third party, provided that: (1) Buyer
informs Seller in writing of any such claim, demand, proceeding or suit without
delay; (2) Seller is given control over the defense thereof and Buyer reasonably
cooperates in the defense at Seller’s expense; and (3)Buyer will

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]   13(19)

not agree with the third party to the settlement of any such claim, demand, suit
or proceeding prior to final judgment thereon without the prior written consent
of Seller, which consent shall not be unreasonably withheld. Buyer shall have
the right to select its own counsel to participate in any such defense at
Buyer’s own expense.

    This indemnification does not apply to the extent that: (1) infringement
arises by a combination made by Buyer or a customer of Buyer to whom Buyer has
supplied the Products, of Products furnished under this Agreement with other
Products not furnished hereunder by Seller except to the extent Seller is a
contributory infringer, or (2) infringement arises solely from changes or
modifications made to or from the Products by Buyer or Buyer’s customer, or
(3) infringement arises from Products that are made in accordance with drawings,
samples, or manufacturing specifications designated by Buyer and Seller proves
that such infringements arise solely from such drawings, samples, or
manufacturing specifications designated by Buyer.   14.3   If a claim, demand,
suit or proceeding alleging infringement is brought against Buyer or Seller, or
Seller believes one may be brought, Seller shall have the option, at its
expense, to: (1) modify the Products to avoid the allegation of infringement,
while at the same time maintaining compliance of the Products with the
requirements set forth under this Agreement, or (2) replace the Products with
non-infringing but equivalent Products, which comply with requirements set forth
under this Agreement, or (3) [*]   14.4   In the event that any Product to be
furnished under this Agreement is to be made in accordance with drawings,
samples or manufacturing specifications designated by Buyer and to the extent
such Product is not the design of Seller, Buyer agrees to settle and/or defend,
at is own option and its own expense and to indemnify, hold Seller harmless from
any cost, expense, loss, attorney’s fees or damage arising out of any claim,
demand, suit or proceedings against Seller to the extent such claim, demand,
suit or proceedings allege that such Product, drawings, samples or manufacturing
specifications designated by Buyer infringes upon any Intellectual Property
Right of any third party; provided that (1) Seller informs Buyer in writing of
any such claim, demand, suit or proceedings without delay, and (2) Buyer is
given control over the defense therof and Seller reasonably cooperates in the
defense at Buyer’s expense, and (3) Seller will not agree with the third party
to the settlement of any such claim, demand, suit or proceedings prior to a
final judgement theron without the prior written consent of Buyer, which consent
shall not be unreasonably withheld. Seller shall have the right to select its
own counsel to participate in any such defense at Seller’s own expense. This
indemnification does not apply to the extent any infringement or any claim of
infringement results from changes or modifications made by Seller or on behalf
of Seller to the drawings, samples, manufacturing specifications or any other
information designated by Buyer.   14.5   The foregoing indemnification
obligations are Indemnitee’s sole and exclusive remedy, and Indemnitor’s entire
liability, for any claims of infringement of intellectual property rights by the
Products.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      14 (19)

15.0   DEFENSE   15.1   SELLER agrees to defend at SELLER’s risk and expense any
and all claims, suits, actions, demands and proceedings under Clauses 13 and 14
with counsel acceptable to BUYER, at BUYER’s prior written request for such
defence. If Buyer reasonably determines that any claim or any proposed claim
settlement might adversely affect any Buyer indemnities, Buyer may take control
of the investigation, defense and/or settlement of the claim at Buyer’s risk and
expense. If Buyer elects to do so, Buyer and its attorneys shall proceed
diligently and in good faith. Notwithstanding the indemnifying party’s primary
right to have control over the defense, the Indemnitee may take all necessary
steps, at the expense of the Indemnifying party, to defend itself until the
Indemnifying party, to the reasonable satisfaction of the Indemnitee, assigns a
counsel and initiates defense in a professional manner, and the Indemnifying
party agrees to fully cooperate with such defense.   16.0   LIMITATION AND/OR
EXCLUSION OF LIABILITY   16.1   EXCLUDING WARRANTY CLAIMS UNDER CLAUSE 12,
PRODUCT LIABILITY INDEMNIFICATION CLAIMS UNDER CLAUSE 13, INTELLECTUAL PROPERTY
RIGHTS INDEMNIFICATION CLAIMS UNDER CLAUSE 14, DEFENSE COSTS UNDER CLAUSE 15 AND
CONFIDENTIALITY CLAIMS UNDER CLAUSE 19, NEITHER PARTY SHALL BE LIABLE TO EACH
OTHER IN CONTRACT, TORT OR OTHERWISE, WHATEVER THE CAUSE THEREOF, FOR LOSS OF
BUSINESS OR GOODWILL, LOSS OF REVENUE OR LOSS OF PROFITS OR ANY INDIRECT,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGE INCURRED BY THE OTHER PARTY AND
ARISING UNDER OR IN CONNECTION WITH THIS PURCHASE AGREEMENT, UNLESS SUCH DAMAGE
IS CAUSED BY GROSS NEGLIGENCE OR WILFUL MISCONDUCT. FOR THE PURPOSES OF THIS
CLAUSE 16.1 GROSS NEGLIGENCE SHALL MEAN WILLFUL DEFAULT IN THE UNITED KINGDOM.  
17.0   USE OF SELLER SUB-SUPPLIERS AND BUYER SUBCONTRACTORS.   17.1   SELLER
agrees not to use other than [*] in the manufacturing of the Product(s) without
BUYER’s prior written consent.   17.2   Upon BUYER’s request, SELLER shall
provide a list of all critical Sub-suppliers involved in the Process, no more
frequently than semi-annually. For the purposes of this clause 17.2, a critical
Sub-supplier is any vendor who sells component parts to SELLER that are equal to
or greater than ten (10%) percent of the SELLER Bill of Material for a
particular Product, all MMIC vendors and all other vendors mutually agreed to be
critical Sub-suppliers.   17.3   SELLER has the sole responsibility and
liability for the performance and non-performance of the Sub-supplier(s).   17.4
  On BUYER’s request, SELLER agrees that this Purchase Agreement and the
Addendums hereto shall in their entirety be applied between SELLER and the
Subcontractor(s) including without limitation BUYER’s logistics service
providers.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      15 (19)

    SELLER may refrain from deliveries to the Subcontractor(s) that are not
credit worthy or in the reasonable judgment of SELLER are competitors of SELLER.
In any case, SELLER agrees that this Purchase Agreement and the Addendums hereto
are in their entirety applied between SELLER and BUYER also to and regarding any
Product(s) sold and/or delivered by SELLER to the Subcontractor(s) to be used
for manufacturing Products for BUYER and BUYER is explicitly entitled to benefit
the terms and conditions of this Purchase Agreement and the Addendums hereto to
the extent applicable. However,

  (i)   the Subcontractor(s) shall be independent in relation to BUYER;     (ii)
  BUYER undertakes no liability for performance and/or non-performance of the
Subcontractor(s)’ obligations against SELLER;     (iii)   SELLER shall enforce
all Subcontractor(s)’ undertakings and exercise SELLER’s rights only against the
Subcontractor(s) directly and not against BUYER; and     (iv)   BUYER shall at
all times maintain its own rights in accordance with this Purchase Agreement and
the Addendums hereto     (v)   the Subcontractor agrees to be bound by the terms
of this Purchase Agreement.

18.0   DUTY TO INFORM AND FORCE MAJEURE   18.1   SELLER agrees to promptly
inform BUYER in writing of event(s) that are about to occur or appear imminent
and may reasonably affect SELLER’s ability to meet any of its obligations under
this Purchase Agreement, including without limitation delay in Delivery, a
material change in ownership of SELLER, infringement of third party Intellectual
Property Rights, or any other action, omission or development which would be
important for BUYER to be aware of in order to take precautions to prevent such
from causing adverse effect to its business, reputation, production schedule, or
product liability.   18.2   The affected Party is not liable for a failure to
perform any of its obligations under this Purchase Agreement to the extent it
proves that the failure was due to Force Majeure. The affected Party shall
without delay take reasonable steps to limit or minimise the consequences of
Force Majeure.       [*]   19.0   CONFIDENTIALITY   19.1   Each Party
(“Receiving Party”) shall not disclose to third Parties nor use for any purpose
other than for the proper fulfilment of this Purchase Agreement any technical or
commercial information (“Information”) received from the other Party
(“Disclosing Party”) in whatever form under or in connection with this Purchase
Agreement without the prior written permission of the Disclosing Party except
information which

  a)   is in the public domain at the time of disclosure or later becomes part
of the public domain through no fault of the Receiving Party; or

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      16 (19)

  b)   was known to the Receiving Party prior to disclosure by the Disclosing
Party as proven by the written records of the Receiving Party; or     c)   is
disclosed to the Receiving Party by a third party who did not obtain such
Information, directly or indirectly, from the Disclosing Party; or     d)   was
independently developed (by personnel having no access to the Information) by
the Receiving Party.

    BUYER may communicate the terms and conditions of this Purchase Agreement
with its Subcontractors and logistics service providers in accordance with
Clause 17.4.   19.2   SELLER hereby expressly agrees, that the use of BUYER as
reference, and/or the use of BUYER or reference to BUYER in the marketing or in
any materials or activities of SELLER in any way is strictly forbidden. SELLER
shall not make any statements, announcements and/or press release of this
Purchase Agreement or part thereof, or of the relationship herein described,
without a prior written acceptance of BUYER given on case-by-case basis.   19.3
  The provisions of this Clause 19 shall be valid for [*] years from the date of
disclosure.       Any Non-Disclosure Agreement(s) entered into between the
Parties prior to the Effective Date of this Purchase Agreement shall remain to
be valid, in accordance with its terms and conditions, in respect of the
Information disclosed by either Party before the Effective Date of this Purchase
Agreement, and in respect of the Information disclosed outside the scope of this
Purchase Agreement.   20.0   EFFECTIVE DATE, TERM AND TERMINATION   20.1   This
Purchase Agreement becomes effective on January 1st 2006 (“Effective Date”) and,
except for Seller’s cumulative Product Retrofit liability described in Addendum
B, shall have no retroactive effect for deliveries made prior to 1 January 2006.
This Purchase Agreement continues to be effective until terminated in accordance
with this Clause 20.   20.2   Either Party may terminate this Purchase Agreement
for convenience with at least eighteen (18) months’ prior written notice.   20.3
  Either Party may terminate this Purchase Agreement forthwith in writing if the
other Party:

  (i)   becomes insolvent, is declared bankrupt, suffers other similar
proceeding or discontinues its business; or     (ii)   is in breach of any of
its material obligations under this Purchase Agreement and has failed to remedy
such breach within thirty (30) days after having received written notice of such
breach and the intention of the notifying Party to terminate this Purchase
Agreement if the breach is not timely remedied.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      17 (19)

    In addition to what is mentioned above BUYER has the right to terminate this
Purchase Agreement in case SELLER sells all or substantially all of its assets,
merges or consolidates with a third party or suffers a material change of
ownership.       The termination of this Purchase Agreement in accordance with
this Clause 20.3 shall also terminate the carrying out of any outstanding
Purchase Orders, whether confirmed or not.   20.4   This Purchase Agreement
shall survive any termination with regard to Product(s) already delivered under
this Purchase Agreement.   20.5   The Party is entitled to claim actual damages
from the other Party in the case where this other Party has breached this
Agreement or any provision thereof.   21.0   MISCELLANEOUS   21.1   Neither
Party shall assign any of its rights or obligations under this Purchase
Agreement without prior written consent of the other Party.   21.2   No waiver
is effective unless executed in writing in each separate case and signed by both
Parties.   21.3   Notwithstanding anything to the contrary in any of the terms
of this Purchase Agreement, any co-operation, requirement, request, direction,
instruction, acceptance or other similar action or lack of such action by BUYER
shall not release SELLER from any of its obligations and liabilities under this
Purchase Agreement, unless expressly agreed by BUYER in writing.   21.4   The
governing language of this Purchase Agreement and any correspondence shall be
English.   21.5   All rights and remedies under this Purchase Agreement are
cumulative. A Party’s exercise of any right or remedy does not affect its other
rights or remedies in accordance with this Purchase Agreement.   21.6   In the
event that any provision of this Purchase Agreement shall be held invalid as
contrary to any law, statute or regulation in that regard, the invalidity of
such provision shall in no way affect the validity of any other provision of
this Purchase Agreement and each and every provision shall be severable from
each and every other.   21.7   The headings used in this Purchase Agreement are
inserted for convenience only and shall not affect the interpretation of the
respective provisions of this Purchase Agreement. This Purchase Agreement shall
not be construed more or less strictly against either Party for its
participation or lack thereof in its drafting.   21.8   The Parties shall be
deemed independent contractors hereunder. This Purchase Agreement is not
intended to create a partnership, franchise, joint venture, agency, or
employment relationship between the Parties. Unless otherwise agreed in writing
by

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      18 (19)

    the Parties, neither Party shall make any express or implied agreements,
warranties, guarantees, commitments or representations, or incur any debt, in
the name or on behalf of the other Party.   22.0   APPLICABLE LAW AND DISPUTES  
22.1   This Agreement shall be governed by the laws of [*] without regard to its
conflict of laws principles, as if wholly performed therein. The United Nations
Convention on Contracts for the International Sale of Goods does not apply to
this Agreement. The parties agree that any and all disputes arising out of or in
connection with this Agreement shall be finally settled in arbitration by three
neutral arbitrators appointed by the International Chamber of Commerce (“ICC”)
and shall be conducted pursuant to the ICC’s regulations then in force. The
arbitration proceedings shall be conducted in Geneva, Switzerland.   22.2   All
arbitration proceedings and all discovery related thereto shall be conducted in
the English language. Subject to the limitations on liability set forth in this
Agreement, the arbitrators may fashion any legal or equitable remedy. The
arbitration award shall be executable and final, and binding on the Parties.  
22.3   In the event of a breach, threatened breach or likely breach of this
Agreement, nothing contained in this Agreement to the contrary shall bar the
non-breaching Party from seeking injunctive relief in a court of competent
jurisdiction. In addition, notwithstanding anything to the contrary, any
disputes related to BUYER’s Intellectual Property Rights or confidential
information may, at BUYER’s sole election, be resolved by a court of competent
jurisdiction.

© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      19 (19)

23.0   PREVIOUS AGREEMENTS AND APPLIED DOCUMENTS   23.1   This Purchase
Agreement, along with associated Addendum(s) and Appendices, contains the entire
understanding between the Parties in respect of this subject matter. The
Addendums, Appendices, and Exhibits shall be an integral part of this Purchase
Agreement.   23.2   Amendments to this Purchase Agreement shall be valid only if
executed in writing and signed by both Parties, unless otherwise agreed in the
Addendums.

IN WITNESS WHEREOF this Purchase Agreement has been duly signed and executed in
two original copies
For and on behalf of
NOKIA CORPORATION
Networks

     
Signed by: /s/ Nils Nordman
  Signed by: /s/ Hemi Vander Stichele
 
   
Name: Nils Nordman
  Name: Hemi Vander Stichele
 
   
Title: Purchasing Manager
  Title: Director, Networks Global Sourcing
 
   
Date: Dec. 29, 2005
  Date: December 29, 2005
 
   
Place: Espoo, Finland
  Place: Espoo, Finland
 
   
For and on behalf of
   
ENDWAVE CORPORATION
   
 
   
Signed by: /s/ Steven Layton
  Signed:
 
   
Name: Steven Layton
  Name:
 
   
Title: V.P. + G.M.
  Title:
 
   
Date: December 30, 2005
  Date:
 
   
Place: Sunnyvale, CA
  Place:

(No further entries or terms; Addendums and Appendices follow)
© Nokia Corporation
Proprietary and Confidential
Purchase Agreement 4.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit 1 to ESLNST2676
INSURANCE REQUIREMENTS APPENDIX (01/2002, US-Small)
SELLER shall meet and comply with the following “Insurance Requirements”, as
stated in this Insurance Requirements Appendix (this “Appendix”):

1.   SELLER’s Obligations

  a.   SELLER shall carry and maintain in full force and effect during the term
of the parties’ agreement(s) at least the minimum insurance coverages stated in
Section 2 below.     b.   All insurance policies providing such coverage must be
written on an occurrence basis for worker’s compensation and employer’s,
commercial general, commercial automobile and umbrella liability coverage and on
a claims made basis for professional/errors and omissions and software errors
and omissions coverages. SELLER’s insurance is primary to any valid collectible
insurance carried by the Additional Insureds (defined below).     c.   The
insurer(s) providing such coverages must be licensed and admitted in the
state(s) of SELLER’s operations and performance of the parties’ agreement(s),
and have a rating of “A-” and policyholder’s surplus size “VII” or better as
listed in the then-current Best’s Insurance Report published by A.M. Best
Company, Inc., or equivalent rating from Standard & Poors or Moody’s.     d.  
The Commercial General Liability and Umbrella Liability insurance coverages
shall protect SELLER and NOKIA and each of the Additional Insureds, where
applicable, from and against claims against SELLER and/or NOKIA for damages for
personal injury, property damage, bodily injury, including without limitation,
mental distress and anguish, and death, which may be sustained by or made
against SELLER, NOKIA, their respective directors, officers, employees and
agents, affiliates or sustained by any third parties, unless claims are wholly
due to the gross negligence or willful misconduct of NOKIA.

2.   Minimum Insurance Coverage       The required minimum insurance coverages
and limits which SELLER shall obtain and maintain shall include the following:

      2.A. Worker’s Compensation and Employer’s Liability:

      2.A.1. Coverage A — Statutory Benefits

Coverage for liability imposed under the Workers’ Compensation laws or similar
provisions of the state(s) in which SELLER is performing work to fulfill
obligations under the parties’ agreement(s), including exempt employees.
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

1.



--------------------------------------------------------------------------------



 



      2.A.2. Coverage B — Employer’s Liability              Limits of at least:
USD [*] Bodily Injury by Accident                             USD [*] Bodily
Injury by Disease – Policy Aggregate                             USD [*] Bodily
Injury by Disease – Each Employee         2.A.3. Extensions of Coverage

2.A.3.1. Other States Insurance Coverage
2.A.3.2. Federal Workers’ Compensation Act Coverage (as applicable)
2.A.3.3. Proprietors, Partners and Executive Officers Coverage

      2.B. Commercial General Liability:

      2.B.1. Required Coverage Limits

The following coverages shall have the following minimum limits, exclusive of
defense costs, which shall be paid under the insurance policy outside the
limits:
     USD [*] General Annual Aggregate
     USD [*] Products/Completed Operations Annual Aggregate
     USD [*] Personal and Advertising Injury Annual Aggregate
     USD [*] Each Occurrence
     USD [*] Medical Payments

      2.B.2. Extensions of Coverage

2.B.2.1. Duty to Defend
2.B.2.2. “Pay on behalf of” wording
2.B.2.3. Contractual Liability Coverage
2.B.2.4. Separation of Insureds
2.B.2.5. Worldwide Coverage

      2.C. Commercial Automobile Liability:

      2.C.1. Required Coverage Limits

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

2.



--------------------------------------------------------------------------------



 



      USD [*] Combined Single Limit Each Accident (Bodily Injury/Property
Damage)     2.C.2. Extensions of Coverage         Coverage for all owned, hired
and non-owned motor vehicles

  2.D. Umbrella Liability:       2.D.1.  Required Coverage Limits          USD
[*] Each Occurrence       2.D.2.  Coverage        
Excess of Employer’s Liability, Commercial General Liability and Commercial
Automobile Liability insurance policies, including all coverages and extensions
of coverage
      2.D.3.  Extensions of Coverage

v
      2.D.3.1. Duty to Defend
      2.D.3.2. “Pay on behalf of” wording

    The minimum amounts of insurance required in this Section 2 may be satisfied
by SELLER purchasing primary coverage in the amounts and coverages specified, or
a separate umbrella or excess policy together with a lower limit primary
underlying coverage. The structure of coverage is at SELLER’s option so long as
the total amount of insurance meets these minimum requirements.   3.  
Retentions       Any deductibles, self-insured retention loss limits, retentions
or similar obligations (collectively, “Retentions”) must be disclosed on the
certificate of insurance provided to NOKIA. Payment of all Retentions shall be
the sole expense obligation of SELLER.   4.   Additional Insured

  a.   SELLER shall have NOKIA (including its parent, subsidiary, affiliated and
managed entities), its directors, officers and employees, agents and assigns
named as additional insureds (collectively, the “Additional Insureds”) under
each General Liability, Automobile Liability and Umbrella Liability insurance
policy obtained by SELLER pursuant to the requirements contained in this
Appendix. Such additional insured status shall be procured and evidenced by an
“Additional Insured Endorsement” and shall cover the Additional Insureds for any
and all claims and legal proceedings of any kind whatsoever arising out of
SELLER’s work or operations (including the sale of goods to NOKIA) performed by
or on behalf of NOKIA, except for claims caused by the gross negligence or
willful misconduct of Nokia. Such Additional Insured Endorsement shall

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

3.



--------------------------------------------------------------------------------



 



      provide that such insurance is primary and shall not contribute with any
insurance or self-insurance that NOKIA has procured to protect itself unless
claims are wholly due to the gross negligence or willful misconduct of NOKIA.  
  b.   Each of the insurance limits required by this Appendix shall be fully
paid and exhausted before NOKIA, including any and all of NOKIA’s separate
insurance coverage, if any, including NOKIA’s umbrella and/or excess insurance
policies, if any, becomes involved in the defense or payment of any claim or
legal proceeding. NOKIA’s separate insurance coverages, if any, shall be excess
over any insurance afforded by SELLER in compliance with the terms of this
Appendix.

5.   Waiver of Subrogation       Where permitted by law, SELLER waives and will
require its insurers to waive all rights of subrogation and recovery against the
Additional Insureds, whether sounding in contract, tort (including negligence
and strict liability) or otherwise, unless such damages are caused in whole or
in part due solely to the gross negligence or willful misconduct of NOKIA, or
acts or omissions of NOKIA triggering strict liability.   6.   Proof of
Insurance

  a.   Before commencement of the parties’ agreement(s) and prior to NOKIA
having any obligation to pay SELLER whatsoever, SELLER shall provide to NOKIA a
certificate of insurance (ACCORD Form 25-S (1/95), or the latest edition) signed
by a duly authorized officer or agent of the insurer certifying that the minimum
insurance coverages set forth in Section 2 of this Appendix are in effect.
Further, the certificate of insurance must state that NOKIA will receive at
least 30 days’ written notice of policy cancellation, non-renewal or material
modification. SELLER shall thereafter provide NOKIA, at least 30 days’ prior to
the expiration date of the cancelled, non-renewed or materially modified policy,
written evidence by an insurance certificate that such policy has been replaced,
renewed or modified with no lapse in coverage by another policy which meets the
minimum insurance coverages set forth in Section 2 of this Appendix. If SELLER
does not provide NOKIA with such certificates of insurance within 30 days after
the date of the parties’ agreement(s) and after each policy renewal thereafter,
then NOKIA may (i) suspend payments to SELLER until evidence of required
coverage is provided or (ii) terminate the parties’ agreement(s) or any
then-current statement(s) of work, work order(s), etc.     b.   NOKIA’s approval
of any of SELLER’s insurance coverages does not relieve or limit any of SELLER’s
obligations under the parties’ agreement(s), including, but not limited to,
liability under the indemnification and defense provisions of the parties’
agreement(s) for claims exceeding required insurance limits.     c.   In no
event shall NOKIA’s allowing SELLER to begin or complete its obligations under
the parties’ agreement(s), or acceptance of any such performance or payment
therefor, be construed as a waiver of NOKIA’s right to assert a claim against
SELLER for breach of SELLER’s obligations under this Appendix, or declare SELLER
in default of the

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

4.



--------------------------------------------------------------------------------



 



    parties’ agreement(s) for failure to comply with any of SELLER’s obligations
under this Appendix, all and each of which are deemed material.

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

5.



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]
NETWORKS’ ADDENDUM (ADDENDUM B)
TO PURCHASE AGREEMENT
NO. ESLNST2676
BETWEEN
NOKIA CORPORATION
AND
ENDWAVE CORPORATION
© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(NOKIA LOGO) [f17884f1788415.gif]
TABLE OF CONTENTS

             
1.
  DEFINITIONS     1  
2.
  SCOPE AND ORDER OF PRIORITY     2  
3.
  PURCHASE ORDERS     2  
4.
  RE-SCHEDULING AND CANCELLATION     3  
5.
  TERMS OF DELIVERY, PASSING OF TITLE AND DELIVERY TIMES     3  
6.
  PRICES     3  
7.
  PAYMENT TERM     3  
8.
  PACKING AND MARKING     4  
9.
  INSPECTIONS BY BUYER     5  
10.
  AVAILABILITY OF PRODUCT(S)     5  
11.
  WARRANTY     6  
13.
  REPRESENTATIVES OF THE PARTIES     8  
14.
  EFFECTIVE DATE, TERM AND TERMINATION     8  

     
Appendix 1
  The Products, Prices, Discounts and Price Validity
Appendix 2
  Specifications
Appendix 3
  Quality Requirements and Workmanship Standards
Appendix 4
  Logistics Appendix/Appendices
Appendix 5
  Environmental Requirements
Appendix 6
  Support

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      1 (11)

NETWORKS’ ADDENDUM B TO PURCHASE AGREEMENT NO. ESLNST2676
NOKIA CORPORATION, represented through its Networks business group, a public
limited liability company incorporated in Finland, having its registered address
at Keilalahdentie 4, FIN-02150 Espoo, Finland business identity code 0112038-9
including its Affiliates (“BUYER”)AND
ENDWAVE CORPORATION, a corporation formed under the laws of State of Delaware
and registered under the California trade register number C1933055 with a
registered/principal office at 776 Palomar Avenue, Sunnyvale, CA, 94085
including its Affiliates (“SELLER”)
have made and entered into this Networks’ Addendum (“Addendum B”) including its
Appendices.
1. DEFINITIONS
In addition to what has been agreed in the Purchase Agreement, including any
amendments thereto, the following definitions shall apply (and where the context
so admits the singular shall include the plural and vice versa):

 
“E-Trade Agreement”
 
means the “Electronic Data Interchange Agreement” (EDI), “Electronic Trade
Agreement”, “RosettaNet Trading Partner Agreement” or similar agreement (if any)
between the Parties in which the Parties have agreed and defined the use of
electronic data interchange or extranet information and data exchange for the
purchase and sales of the Products strictly in accordance with this Purchase
Agreement.
 
“Hidden Defect”
 
means such defect, which could not have been detected during an ordinary
incoming inspection and which is attributable to non-compliance with the terms
of the Purchase Agreement or this Addendum B or to SELLER’s design work of the
Products.
 
“Logistics Appendix”
 
means the documents attached (or to be attached later) hereto as Appendix 4,
which describe e.g. the logistics procedures for forecasting, ordering, shipping
and invoicing the Products. Each of BUYER’s sites and/or Affiliates may create a
Logistics Appendix in conjunction with SELLER in order to specify the procedures
unique to that particular site and/or Affiliate and which procedures are not
otherwise covered by the Purchase Agreement.
 
“Manufacturing Information”
 
shall mean Specifications and other technical and commercial documentation and
information, irrespective of its form, necessary for the manufacturing of
Product(s) by SELLER (including without limitation and as applicable,
information on SELLER’s suppliers, sub-suppliers and subcontractors, from which
SELLER procures Third Party Components (if any) and raw materials for Product(s)
and its contract manufacturers and

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      2 (11)

 
other subcontractors participating in the manufacturing of Product(s)).
 
“BUYER Direct Competitor”
 
shall mean [*], or any other major company with a broad product portfolio whose
primary business is telecom infrastructure and in addition [*]
 
“Supplier Managed Inventory” or “SMI”
 
means an inventory situated in a third party warehouse or at BUYER’s site, in
which SELLER shall store and to which SELLER shall supply the Products to ensure
optimum availability of the Products by BUYER. Delivery, purchase, and passage
of legal title of the Products shall be deemed to take place upon Consumption.
The Logistics Appendix shall further govern the method of and specific terms and
conditions regarding the SMI model.
 
“Consumption”
 
means the moment when a Product is taken from Supplier Managed Inventory for
BUYER’s use, as defined in detail in the Logistics Appendix.
 
“Third Party Component”
 
shall mean any hardware and/or software component or part of any Product, to the
extent Intellectual Property Rights in the component are not (i) held by SELLER
or (ii) licensed to SELLER by BUYER.

2.   Scope AND ORDER OF PRIORITY   2.1   This Addendum B is hereby incorporated
into the Purchase Agreement entered into by and between BUYER and SELLER on
January 1st, 2006, or any other agreement replacing or amending such agreement.
The Appendices shall be an integral part of this Addendum B.       The object of
this Addendum B is to define the terms and conditions specific to purchases of
Networks business group of Nokia and to specify the procedures unique to the
transactions related thereto, which are not covered by the Purchase Agreement.  
2.2   In case of any discrepancies between the Purchase Agreement and this
Addendum B, the text of this Addendum B, including the Appendices hereto, or any
amendments thereto, or replacing agreement, shall always prevail over the
Purchase Agreement with the exception of the Product Liability and Intellectual
Property Rights terms of the Purchase Agreement which shall always prevail over
any terms under this Addendum B and/or the Appendices hereto.       In case of
any discrepancies between this Addendum B and the Appendices hereto, the text of
this Addendum B shall always prevail over any of the Appendices hereto.

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      3 (11)

3.   PURCHASE ORDERS   3.1   BUYER may place Purchase Orders for the Products by
mail, by telefax or in electronic form in accordance with the E-Trade Agreement,
or in any other mutually agreed way.   3.2   The method of placing Purchase
Orders may be governed by the Logistics Appendix in respect of each of BUYER’s
sites and/or Affiliates. However, if the method of placing Purchase Orders is
not defined in the Logistics Appendix, SELLER shall forthwith and not later than
[*] business days from the receipt of the Purchase Order send BUYER a
confirmation of such Purchase Order. If such confirmation is not received by
BUYER within the above defined time period, the said Purchase Order shall be
deemed to be accepted by SELLER and to be in force as such.   3.3   In case
SELLER’s confirmation of Purchase Order or SELLER’s invoice contain terms and
conditions, which are contrary to, or attempt to amend, or change in any way
this Addendum B, such terms and conditions shall be regarded as null and void.  
3.4   The Parties have agreed on a SMI model under which BUYER may purchase the
Products from SELLER’s inventory without placing Purchase Orders. Under the SMI
model, the SELLER shall not have a right to refuse to supply Products included
in the relevant Logistics Appendix so that the agreed minimum and maximum levels
would not be met.   4.   RE-SCHEDULING AND CANCELLATION   4.1   Unless otherwise
agreed between the Parties in writing, BUYER may, without any liability to
SELLER, by written notice sent to SELLER not less than [*] days prior to the
intended Delivery Date, re-schedule the respective Purchase Order later in time.
Early delivery may be authorized by a mutual agreement.   4.2   Unless otherwise
agreed between the Parties in writing, BUYER may, without any liability to
SELLER, by written notice sent to SELLER not less than [*] days prior to the
intended Delivery Date, cancel the respective Purchase Order for its
convenience.   5.   TERMS OF DELIVERY, PASSING OF TITLE and DELIVERY TIMES   5.1
  The term of delivery is [*] (INCOTERMS 2000), unless otherwise agreed between
the Parties in Appendix 1 or in the Logistics Appendix or in the Support
Appendix.   5.2   Unless otherwise separately agreed, equitable title to the
Products and risk of loss shall pass upon BUYER’s receipt of the Products at the
[*] point.   5.3   Any changes to the mutually agreed Delivery Date are subject
to the prior written approval of BUYER, where for the purposes of this clause
5.3, unsigned electronic notice from the Nokia electronic ordering system
qualifies as a “writing.” The maximum Lead Times for the Products are specified
in the Logistics Appendix and/or in Appendix 1.

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      4 (11)

6.   PRICES   6.1   The Prices, the validity period for such Prices, and the
discounts for the Products are provided in Appendix 1. For the Products not
included in Appendix 1, the Prices and discounts shall be mutually agreed upon
separately in writing.   6.2   [*]   6.3   All changes in Prices shall become
effective upon written agreement and shall apply to all Purchase Orders whether
confirmed or not, but not yet delivered by SELLER.       All changes in Prices
for Products included in the SMI shall become effective upon written agreement
and shall apply to all Products taken for Consumption after the agreed effective
date of price change.   6.4   Unless otherwise expressly stated in Appendix 1
hereto, all Prices shall be stated in USD   7.   PAYMENT TERM   7.1   All
payments under this Addendum B shall be made within [*] days from the date of
receipt of SELLER’s invoice or BUYER’s self-billing invoice, subject to NOKIA
Bank Link Policy, unless otherwise agreed between the Parties in writing.   7.2
  All payments under this Addendum B for Products included in the SMI shall be
made within the days agreed hereabove, but however, calculated from the date
when BUYER issues the self-billing report (or a comparable report) as specified
in more detail in the relevant Logistics Appendix.   7.3   Buyer’s obligation to
pay any invoice is conditional on the following:

(a) Seller has delivered, in accordance with this Agreement, the full quantities
of the Products requested in the respective Order (and reflected in Seller’s
invoice);
(b) the delivered Products strictly conform to the Specifications and the
Quality Requirements.
Buyer is entitled to withhold payment in respect of a delivery of the Products,
which delivery is not fulfilled in accordance with the requirements set forth
under subclauses (a) and (b) above, until the delivery is completed to comply
with the said subclauses. Notwithstanding the above, if partial delivery is
accepted in writing by Buyer in accordance with this Agreement, then Seller
shall be entitled to invoice Buyer accordingly and Buyer will pay such invoice
within [*] days of its receipt, subject to Nokia Bank Link Policy. In the event
that payment is not made within such [*] days, however, subject to the Nokia
Bank Link Policy, Buyer shall be liable to pay interest at an annual rate of
equal to [*] above the London Interbank Offered Rate (LIBOR) for Euro deposits
offered for a one-month period on the due date or the maximum rate permitted by
applicable law, whichever is the lesser, which interest shall accrue on a daily
basis from the date payment becomes overdue until the Seller receives payment of
the
© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      5 (11)

    overdue amount. Seller may excuse the payment of late payment interest only
in writing, with or without receiving consideration from Buyer.

8.   PACKING AND MARKING   8.1   SELLER’s obligations for packing and packaging
include, without limitation, the following: (i) all Products shall be packed and
packaged by SELLER for protection during shipment, handling, and storage in
strict conformance with BUYER’s written requirements and instructions, and
otherwise in accordance with best commercial practice; (ii) highly polished,
highly finished, or precision Products or those that might be sensitive to
stresses of temperature or moisture, or electro-static or electro-magnetic
charges, are to be properly preserved and packed in containers which will afford
physical protection against any damage and deterioration from those or any other
causes. Any Products packed with nonconforming packing and/or packaging are,
upon request of BUYER, subject to rejection and repackaging at SELLER’s expense.
The Prices for the Products shall include the cost of packing and packaging
required to prevent any deterioration or damage to the Products during
transportation and subsequent storage. SELLER shall indemnify BUYER against any
damage that the Products suffer due to improper or nonconforming packaging
and/or packing.   8.2   [*]   8.3   Further details on packing and packaging may
be set forth in the Logistics Appendix and/or in the Specifications.   8.4   If
BUYER directs SELLER to mark or label any Products with a trade name, trademark,
logo or service mark owned or licensed by BUYER (“BUYER Identification”), SELLER
shall apply the marking or labeling only on the quantity of Products and in the
manner specified in BUYER’s written instructions. SELLER shall not sell nor
otherwise dispose of, nor permit the sale or disposal of, any Products bearing
any BUYER Identification (including any rejected Products) to anyone other than
BUYER without first obtaining BUYER’s express written consent and first removing
all BUYER Identification. Upon termination or expiration of this Addendum B any
materials bearing BUYER Identification shall be returned to BUYER or destroyed.
  8.5   The packages shall bear the same serial number as the corresponding
Products.   8.6   SELLER shall have a system to enable Product Traceability back
to the factory, including the date code and batch or serial number. SELLER shall
also have a system to trace critical raw materials and components back to their
source. SELLER shall keep the Product Traceability records for [*] years unless
otherwise agreed in writing between BUYER and SELLER. SELLER shall not be
obligated to meet these responsibilities with a Radio Frequency Identification
(“RFID”) tag or a RFID label system.

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      6 (11)

9.   INSPECTIONS BY BUYER   9.1   BUYER may inspect the Products upon delivery
to ascertain correct quantities and whether there exists any visible damage or
deviation from the Purchase Order or other delivery document in the Products
delivered. BUYER may also use statistical sampling methods in the incoming
inspection. Items not subjected to incoming inspection by individual unit or lot
sampling within [*] days from Consumption shall be deemed accepted for purposes
of self-invoicing and payment.   9.2   If the delivered Products or relevant
sample thereof do not pass BUYER’s inspection, BUYER is entitled to, at its own
option and upon notice to SELLER, reject the entire delivery lot or batch of
Products inspected, or accept those items that pass while rejecting those that
do not, and

  a)   treat the Purchase Order or delivery as discharged either in whole or in
part and terminate the respective Purchase Order or delivery without any
liability to SELLER except for accepted units, or     b)   demand SELLER to
replace all damaged or incorrect Products and deliver additional Products in
order to meet the correct quantities without delay within [*] hours (or within
the time period specified in the Logistics Appendix) from the receipt by SELLER
of BUYER’s notice.

9.3   BUYER has the right to deduct the value of the rejected and/or undelivered
Products from SELLER’s invoice or from BUYER’s self-billing report (or
comparable), and BUYER shall provide SELLER with a debit note accordingly
and/or, upon request of BUYER, SELLER shall be obligated to provide BUYER with a
credit note.BUYER shall provide its inspection report to SELLER without delay.
BUYER shall return rejected Products to SELLER without undue delay, unless
otherwise agreed upon between the Parties. Any return of the Products shall be
made at SELLER’s expense. In addition the SELLER shall compensate BUYER’s costs
related to handling of such rejected delivery lot or batch or part thereof in a
mutually agreed way.       [*]   9.4   Notwithstanding Clause 9.3, in case BUYER
wishes to sort a delivery, which has failed the incoming inspection referred to
above in Clause 9.1 in order to determine whether certain Products may
nevertheless be suitable for use by BUYER, then BUYER may do so at its own
option. In such event, the Parties reserve the right to negotiate of the
compensation for additional costs of such action to BUYER.   10.   AVAILABILITY
OF PRODUCT(S)   10.1   SELLER guarantees the availability of the Product(s) in
accordance with the Specification(s) during the period when each Product is
included in this Addendum B. SELLER further guarantees such availability of the
Product(s) for [*] years after the

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      7 (11)

    exclusion of the given Product from Addendum B, provided that the Parties
separately agree upon prices, delivery terms and other material commercial
issues.   10.2   If SELLER plans to discontinue to manufacture the Product after
the exclusion of the Product from this Addendum B, but before the end of the [*]
year period after the exclusion of the Product from this Addendum B, SELLER
shall notify BUYER in writing about its intention in accordance with the
instructions given by BUYER at least [*] months prior to the intended date of
discontinuation, in order to allow BUYER to place an end-of-life order before
the discontinuation. Such Products shall be delivered in one delivery or several
partial deliveries in accordance with BUYER ´s instructions and within twelve
(12) months from the end-of-life order date.   11.   WARRANTY   11.1   SELLER
warrants that replaced or repaired products will be made of new material, and
conform to their Product Specification(s). A replaced or repaired Product shall
have a Warranty Period of [*] months after replacement delivery. The details of
field return warranty are set forth in Appendix 6, Support. Further, SELLER and
BUYER agree that no later than 1 January 2007, the warranty period for all
repaired or replaced Products after said date will be [*] months.   11.2  
RETROFIT   11.2.1   If Hidden Defects appear during or after the Warranty
Period, such that the parties agree that retrofit of fielded units is necessary,
BUYER shall notify SELLER in writing and SELLER shall respond to BUYER within
[*] from the date of BUYER’s notice. Such response shall include a detailed
outline of the corrective actions necessary to remedy the Hidden Defect. The
corrective actions include but are not limited to (i) redesigning the Products,
(ii) modifying the Products, (iii) repairing the Products and/or (iv) replacing
all Products with new ones that do not have the Hidden Defect. For clarity, this
clause 11. 2 does not include any Product after [*] years from Delivery.  
11.2.2   SELLER shall at SELLER’s cost and without unreasonable delay undertake
any and all necessary investigative and corrective actions to ensure that the
Products are made to conform to the terms of the Purchase Agreement and this
Addendum B, and that such Hidden Defects do not reappear in the Products.
Notwithstanding the foregoing, BUYER shall, unless otherwise agreed between the
Parties on a case-by-case basis, at BUYER’s option and at SELLER’s cost replace
or cause the Products in the field to be replaced by a third party.   11.2.3  
If SELLER is not able to present a correction plan that both Parties can accept
and/or to perform the corrective actions within the reasonable time period set
by BUYER, then BUYER is entitled to, by written notice to SELLER, take the
corrective actions at the cost of SELLER by itself or by a third party appointed
by BUYER, and/or terminate this Addendum B and/or any Logistics Appendix, and/or
terminate all/any part of undelivered Purchase Orders under this Addendum B
without prejudice to any other rights of BUYER and without any liability towards
SELLER.

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      8 (11)

11.2.4   [*]   11.2.5   [*]   11.3   SELLER shall in designing of the Products
and in manufacturing and Delivery of the Products strictly comply with the
Environmental Requirements set forth in Appendix 5 of this Addendum B. SELLER
warrants, that each Product that SELLER delivers hereunder strictly conforms to
such requirements.   12.   MANUFACTURING RIGHTS   12.1   Escrow Agreement      
The parties have entered into a technology escrow agreement dated August 14,
2003 with a third-party escrow agent (the “Escrow Agreement”). Pursuant to the
Escrow Agreement, SELLER will promptly deposit with the escrow agent the
then-existing Manufacturing Information and, upon BUYER’s acceptance of any
implemented Changes whatsoever to any Specifications or any Product(s), SELLER
will promptly deposit with the escrow agent any updated Manufacturing
Information. SELLER shall bear all expenses and fees charged by the escrow agent
under the Escrow Agreement. Before any deposit, BUYER may, solely at the
presence of a representative of the SELLER, briefly review the Manufacturing
Information so as to generally ascertain that its contents comply with the
requirements of this Agreement and SELLER shall, upon request, demonstrate to
the reasonable satisfaction of BUYER that the contents do comply with said
requirements.   12.2   Trigger Events       Under the terms of the Escrow
Agreement, BUYER will have the right to obtain the Manufacturing Information in
the event that BUYER elects to purchase Products under any Purchase Agreement
and, thereafter, any of the following events (each, a “Trigger Event”) occurs:

  (1)   a breach by SELLER against a material obligation under the Purchase
Agreement, which breach is not duly remedied within a reasonable time fixed by
BUYER, which period shall not be less than ninety (90) days, in a written notice
drawing the attention of SELLER to the breach and requiring the breach to be
remedied; and/or     (2)   SELLER becoming insolvent, filing for any form of
bankruptcy or re-organization proceedings, making any assignment for the benefit
of creditors, having a receiver, administrative receiver or officer appointed
over the whole or a substantial part of the assets or ceasing to conduct any
material part of its business relating to any Product(s); and/or     (3)   a
material change in ownership in or effective control over SELLER (A) resulting
in any BUYER Direct Competitor obtaining control over the SELLER, and (B) where

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      9 (11)

      such BUYER Direct Competitor refuses to accept and fulfill orders for
Products in material breach of the terms of the Purchase Agreement.

12.3   Manufacturing License       In the event of a Trigger Event, SELLER
grants to BUYER and its Affiliates a world-wide, non-transferable and royalty
free license and right, without the right to sublicense, under all Intellectual
Property Rights of SELLER, (i) to modify Product(s) or have the Product(s)
modified (provided, however, that BUYER will indemnify and hold SELLER harmless
from and against any damages, costs and expenses incurred by SELLER in cases
where such damages, costs and expenses are solely due to BUYER’s modifications),
and (ii) and manufacture, have manufactured, make, have made, use, sell, offer
to sell, and import such Products (“the Manufacturing License”). For the
avoidance of doubt, BUYER may use any Manufacturing Information for such
purposes provided, however, that BUYER shall treat such Manufacturing
Information as SELLER’s Information under Clause 19 of the Purchase Agreement.
In addition to such license, SELLER shall also provide BUYER with assistance in
obtaining access to SELLER’s suppliers, sub-suppliers and subcontractors, from
which it procures raw materials for Product(s) and Third Party Components and to
SELLER’s contract manufacturers and other subcontractors participating in the
production of Product(s).       BUYER hereby covenants and agrees that the
Manufacturing License shall only be exercisable if and when a Trigger Event
occurs. BUYER hereby further covenants and agrees that if a Trigger Event occurs
and (i) thereafter the SELLER has been able to cure its breaching situation
mentioned in Clauses 12.2 (1) – (3) for a continuous period of ninety (90) days,
and (ii) the SELLER has the capability to accept and fulfill orders for Products
under the Purchase Agreement, and (iii) the SELLER agrees to purchase from BUYER
any raw materials or Third Party Components that BUYER has purchased and
committed to in order to exercise its rights under the Manufacturing License,
then BUYER will purchase Products from SELLER under the Purchase Agreement and
BUYER’s right to exercise the Manufacturing License shall terminate. Upon
termination of BUYER’s right to exercise the Manufacturing License, BUYER shall
return the Manufacturing Information to the third-party escrow agent named in
the Escrow Agreement and shall immediately destroy any copies thereof.   13.  
REPRESENTATIVES OF THE PARTIES   13.1   The following persons shall act as the
representatives of the Parties regarding notices, performance, extension,
termination and amendments in respect of this Addendum B:

                      REPRESENTING THE BUYER   REPRESENTING THE SELLER
 
  Name:   Nils Nordman   Name:   Steve Layton
 
  Title:   Purchasing Manager   Title:   Vice-President & General Manager
 
  Address:   P.O BOX 368, 00045 Nokia   Address:   776 Palomar Avenue,
Sunnyvale
 
  Telephone:   +358718027068   Telephone   : 01-408-522-3177
 
  Telefax:   +358718031520   Telefax:   01-408-522-3181

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      10 (11)

                    cc NET Legal / Senior Legal Counsel cc: Endwave General
Counsel

14.   EFFECTIVE DATE, TERM AND TERMINATION   14.1   This Addendum B shall become
effective on January 1st 2006 (“Effective Date”) and, except for Seller’s
cumulative Product Retrofit liability described in this Addendum B, shall have
no retroactive effect for deliveries made prior to 1 January 2006.   14.2   This
Addendum B shall continue to be effective until terminated for convenience with
at least eighteen (18) months prior written notice or otherwise in accordance
with Clause 20 of the Purchase Agreement.

© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
(NOKIA LOGO) [f17884f1788415.gif]
      11 (11)

IN WITNESS WHEREOF this Addendum B has been duly signed and executed in two
original copies
For and on behalf of
NOKIA CORPORATION
Networks

     
Signed by:  /s/ Nils Nordman
  Signed by:  /s/ Hemi Van Stichele
 
   
Name:       Nils Nordman
  Name:       Hemi Van Stichele
 
   
Title:         Purchasing Manager
  Title:         Director Global Sourcing
 
   
Date:         December 29, 2005
  Date:         December 29, 2005
 
   
Place:        Espoo, Finland
  Place:        Espoo, Finland
 
   
For and on behalf of
   
ENDWAVE CORPORATION
   
 
   
Signed by:  /s/ Steve Layton
  Signed:
 
   
Name:       Steve Layton
  Name:
 
   
Title:          V.P. + G.M.
  Title:
 
   
Date:         December 30, 2005
  Date:
 
   
Place:        Sunnyvale, CA
  Place:

(No further entries to this Addendum B; Appendices immediately follow)
© Nokia Corporation
Proprietary and Confidential
Addendum B to Purchase Agreement
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     
CONFIDENTIAL
APPENDIX 1
   
 
   
SELLER:
  Endwave Corporation
BUYER:
  Nokia Corporation/ Nokia Networks
Validity Period:
  01.01.2006-31.12.2006
Purchase Agreement number:
  ESLNST2676
Currency :
  USD
Delivery period:
  New prices are valid for deliveries 01.01.2006-31.12.2006
Terms of delivery:
  [*]
Terms of payment:
  [*] net according to Nokia Bank Link Policy

Purchase estimates are based on the best assumptions of NET and they are
provided for planning purposes of Endwave.
Purchase estimates shall not be regarded as binding purchase orders by NET under
any circumstances.
NET and/or its subcontractors shall be under no obligation to purchase any
specific quantity of the Parts from Endwave.

                                                                             
2006   2006   2006   2006   2006         Nokia               Country       Unit
Price for   Unit Price for   Unit Price for   Unit Price for   Unit Price for  
  Plant   code   Name   Frequency   Class   Of Origin   Currency   1st 10K  
next 10K   next 10K   next 10K   next 10K   Duty Paid By
Espoo Plant
  5603638   Microwave Module   18 Ghz HDR low   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603640   Microwave Module   18 Ghz HDR high   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603582   Microwave Module   23 Ghz Upscreen low   Class 2   [*]   USD   [*]  
[*]   [*]   [*]   [*]   Buyer
Espoo Plant
  5603592   Microwave Module   23 Ghz Upscreen high   Class 2   [*]   USD   [*]
  [*]   [*]   [*]   [*]   Buyer
Espoo Plant
  5603662   Microwave Module   23 GHz HDR low   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603664   Microwave Module   23 GHz HDR high   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603646   Microwave Module   26 GHz HDR low   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603642   Microwave Module   26 GHz HDR high   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603652   Microwave Module   38 GHz HDR low   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603650   Microwave Module   38 GHz HDR high   Class 2   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603416   Microwave Module   18 Ghz RATS high   Class 1   [*]   USD   [*]  
[*]   [*]   [*]   [*]   Buyer
Espoo Plant
  5603418   Microwave Module   18 Ghz RATS low   Class 1   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603390   Microwave Module   23 GHz RATS low   Class 1   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603392   Microwave Module   23 GHz RATS high   Class 1   [*]   USD   [*]  
[*]   [*]   [*]   [*]   Buyer
Espoo Plant
  5603394   Microwave Module   26 GHz RATS low   Class 1   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603396   Microwave Module   26 GHz RATS high   Class 1   [*]   USD   [*]  
[*]   [*]   [*]   [*]   Buyer
Espoo Plant
  5603408   Microwave Module   38 GHz RATS low   Class 1   [*]   USD   [*]   [*]
  [*]   [*]   [*]   Buyer
Espoo Plant
  5603410   Microwave Module   38 GHz RATS high   Class 1   [*]   USD   [*]  
[*]   [*]   [*]   [*]   Buyer

Endwave undertakes to supply during validity period listed Parts in quantitites
estimated by NET, subject to NET and/or its subcontractors purchase orders.
This Appendix 1 replaces any prior Appendix 1.
The Parties agree that the prices may be reviewed during 2006.

     
Signed on behalf of Endwave Corporation:
  Signed on behalf of Nokia Corporation / Nokia Networks :  
Steve Layton
Vice-President & General Manager
  Nils Nordman
Purchasing Manager

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as am

 



--------------------------------------------------------------------------------



 



 
  APPENDIX 2 -   1 (2)     SPECIFICATIONS     Appendix 2 to ESLNST2676      
NET/RN/CT         Henrik Balk   29.12.2005    

Endwave Purchase Agreement
(no. eslnst2676)
Appendix 2 — Specifications

         
Document Owner
  Nils Nordman
Document Author
  Henrik Balk
Document Version
  V1.2

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      2 (2) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations
Kari Vepsäläinen 29.12.2005    

1   purpose of document

This document defines the approved specification versions and waivers for
microwave module types under purchase agreement.

2   MWU Specification versions and waivers

                                  Approved specification     Microwave module  
Low or       and waiver document Component code   type   high   Duplex
frequencies   versions   5603390   23 GHz class1   low   [*]     5603392   23
GHz class1   high   [*]     5603394   26 GHz class1   low   [*]     5603396   26
GHz class1   high   [*]   E10014774QE_E0 5603408   38 GHz class1   low   [*]  
133-020935_00 5603410   38 GHz class1   high   [*]     5603416   18 GHz class1  
high   [*]     5603418   18 GHz class1   low   [*]     5603582   23 GHz class2
(screened)   low   [*]   E10014774QE_E0 5603592   23 GHz class2 (screened)  
high   [*]   133-004317_01 5603638   18 GHz class2   low   [*]   E10014774QE_E3
5603640   18 GHz class2   high   [*]   133-022287_00 5603642   26 GHz class2  
high   [*]   E10014774QE_E3 5603646   26 GHz class2   low   [*]   133-020721_00
5603650   38 GHz class2   high   [*]   E10014774QE_E3 5603652   38 GHz class2  
low   [*]   — 5603662   23 GHz class2   low   [*]   E10014774QE_E3 5603664   23
GHz class2   high   [*]   133-019065_01

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      1 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

Nokia Networks – Quality Requirements
Appendix for Microwave Products

     
Document Owner
  Nils Nordman
Document Author
  Kari Vepsäläinen
Document Version
  1.0 (Final)

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      2 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

1.   PURPOSE OF DOCUMENT

This document encapsulates Nokia Networks’ (later “Nokia”) quality requirements
in detail for products, product design, manufacturing and delivery of products,
and services delivered to Nokia. Such products are referred to hereinafter as
“Products”.
Supplier’s conformance to the quality requirements listed herein and to Nokia
Supplier Requirements (see also Chapter 5 – Nokia Supplier Assessments) shall be
verified by means of Supplier surveys, requested self-assessments, and
assessments done by Nokia or a designated third party.
The term “Supplier” is used in this document as a general term meaning all
external organizations selling products and/or services to Nokia. When referring
to the Supplier’s own suppliers, the word is not capitalized. When there is a
need to separate supplier that has responsibility of some part of a process the
word subcontractor is used.

2.   REQUIREMENTS FOR QUALITY AND ENVIRONMENTAL SYSTEMS, AND ETHICAL STANDARDS

Supplier agrees to operate under a documented quality and environmental
management systems (‘Quality System” and “EMS”, respectively) covering all
Products and services supplied by Supplier and products or services supplied by
Supplier’s subcontractor(s). The Quality System shall meet, at the minimum, the
applicable requirements of ISO9001: 2000 or other equivalent internationally
recognized standard. The EMS shall be certified according to ISO 14001 or
complaint to stated requirements. These afore-mentioned certifications have to
cover all sites manufacturing or delivering products to Nokia, including but not
limited to Supplier’s subcontractor’s sites. For ethical requirements, Supplier
shall be committed to ethical conduct, full compliance to applicable national
and international laws and respect for human rights in the spirit of
internationally recognized ethical standards, e.g., SA8000.
Supplier shall adopt quality assurance measures necessary for ensuring that all
Products and deliveries will achieve the agreed standards, specifications and
quality requirements.
Supplier shall adopt a systematic method for analyzing results of quality
assurance measures, including but not limited to defects, and use the results of
these analyses to drive systematic continuous quality improvements to Products,
processes and systems.
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      3 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

2.1   Quality Inspection

Supplier shall deliver Products in accordance with product specifications (set
forth in Appendix 2 of Addendum B), and quality requirements and standards set
forth in Chapter 7 of this Appendix. Nokia is entitled to perform incoming
quality inspection on the Products before they are received to consigned
inventory and to return Products that do not meet the product specifications or
quality requirements to Supplier as provided in the Purchase Agreement.
Nokia is entitled to perform quality inspection on the Products as they are
taken from the consignment stock for Nokia production and to return the Products
to Supplier if they are found not to meet the product specifications or quality
requirements.
If any Products that do not meet product specifications or quality requirements
are found in Nokia production, Nokia is entitled to exchange any such Product
for a compliant Product from the consignment stock at any time upon notice to
Supplier.

3.   QUALITY PLANNING ACTIVITIES

At the beginning of new Product/Manufacturing Process development including
services, as may be applicable, or prior to any major design change, major
manufacturing change or corresponding development activity for the Products in
volume production, Supplier shall produce a Project Plan that fulfills Nokia
Networks Advanced Product Quality Plan (‘APQP’) requirements. This plan will be
presented to Nokia and mutally agreed to changes will be made as needed.
Supplier shall ensure that all resources responsible for activities in the plan
are available and schedule indicated in the plan complies with Nokia’s targets.
Supplier is responsible for reviewing the plan on regular basis and updating as
necessary. Any proposed changes in the project plan shall be presented to Nokia
and mutally agreed to. As well, any deviations or non-conformance to the plan
shall be notified to Nokia
Supplier shall ensure that all specifications and related standards are fully
understood by both parties prior to all development activities, and that all
relevant project planning documentation and APQP milestone documentation as
agreed to be available to Nokia. Supplier shall notify Nokia in writing if in
doubt or discrepancy.
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      4 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

4.   CONTINUOUS QUALITY AND ENVIRONMENTAL PERFORMANCE IMPROVEMENT   4.1  
Quality Improvement

The Supplier shall continuously ensure that any service, product, design,
manufacturing, and delivery thereof shall be free of any defects and
discrepancies.
Supplier shall generate plans and corrective actions for achieving quality
improvement targets and to ensure that resources for these activities are
contiously available. The plans and corrective action reports shall be available
for review upon Nokia’s request.
Supplier shall continuously monitor the improvement targets to verify the
effectiveness of the improvement plans. Upon Nokia’s request, supplier shall
demonstrate the verification of results.

4.1.1   Design Changes, Process Changes, and Change Management

Any changes made by Supplier in the design, materials or manufacturing process
of the Products, which affect the interchangeability, fit, form or function of
the Products, are subject to Nokia’s written approval prior to the
implementation of any such change.
For any significant changes made by Supplier in the design, materials or
manufacturing process of the Products, which could effect the quality,
reliability, performance, or availability of the Products the Suplier shall give
notice to Nokia prior to implementiation of any such change.
Prior to implementing such a change, Supplier will submit an Engineering Change
Note to Nokia for approval, which will not be unreasonably withheld or delayed.
Prior to granting such approval, Nokia may require Supplier to submit samples of
the Product with the proposed change for Nokia qualification. It is not expected
Supplier provide samples free of charge. Cost of any qualification units will be
agreed to on a case-by-case basis.

4.1.2   Control Plan

All key process steps, process control parameters, key product characteristics
and quality targets shall be documented in product and product line specific
Control Plans (including Control Plans of subcontractors), which shall always be
available to Nokia upon request. Any subcontractor shall update these Control
Plans to continuously reflect the current manufacturing situation. The Control
Plans shall form one basis for generating and targeting specific continuous
quality improvements. In the event a subcontractor declares the information of a
control
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      5 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

plan to be a trade secret not for disclosure, SELLER and BUYER shall mutually on
agree a limited amount of information to be shared between the three parties.
Notwithstanding this the Product manufacturing subcontractor control plan shall
be available to Nokia upon request.

4,1,3   Off-line Audit and Reliability Testing in Volume Production

Supplier shall plan and perform continuously off-line audit testing in volume
production over the full temperature range specified for the Product, and
moreover, plan and perform periodic off-line reliability testing to the full
Product specification to ensure Product conformance during its entire life
cycle. Sampling rates for off-line testing shall be mutually agreed between
Nokia and Supplier. Test results, and possible failure analysis and
corresponding corrective actions from these tests, shall be reported to Nokia as
set forth in Chapter 6 of this Appendix.

4.2   Environmental Performance Improvement

Supplier shall identify significant environmental impacts associated with
Supplier’s products and operations, and implement continuous improvement
programs to address any concerns. These improvement programs shall cover at
minimum more efficient design for environment requirements, cost effective and
sound recycling and/or disposal of product waste and improvement of treatment
and control of waste emissions affecting air, water and soil, and any other part
of the environment. Supplier shall further implement programs for eliminating
the use of certain hazardous substances in Supplier’s Products in accordance
with EU RoHS Directive (2002/95/EC), and any other similar legislation globally
applicable. Further, Supplier shall implement program(s) for prepairing for
Supplier and Products to meet the requirements of EU WEEE Directive (2002/96/EC)
and any national legislation based on such directive, and any other similar
legislation globally applicable. Supplier shall be compliant with WEEE Directive
from August 13th, 2005 onwards. Supplier shall provide evidence to Nokia upon
having fulfilled any of these requirements upon request or in conjunction with
Nokia Supplier Requirements’ audit. Further, Supplier shall deliver to Nokia
upon Nokia’s request its roadmaps to comply with EU RoHS Directive requirements.
Supplier shall evaluate Supplier’s own subcontractors and set necessary
environmental improvement targets. If a subcontractor or sub-supplier is used by
Supplier for waste disposal, Supplier shall make sure that suchwaste treatment
service provider is authorized and licensed through on-site inspection by
Supplier or has a third-party certification acceptable to Nokia.

5.   Nokia supplier Assessments

[*]
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      6 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

For a Supplier to pass any assessment, as mentioned in the preceding chapter,
the requirements given in each applicable assessment element shall be fulfilled,
in which case the result is “accepted”; otherwise the result is “not accepted”.
In case of “not accepted” result, the Supplier has to provide Nokia, within
thirty (30) calendar days, with a Corrective Action Plan (“CAP”) and, upon
having implemented the corrective actions, to submit a Corrective Action Report
(“CAR”). Sometimes a CAR may be sufficient proof of the implementation of the
actions; otherwise, a partial on-site assessment for corrective action
verification may be performed by Nokia.
After an acceptable assessment result, the Supplier shall without any undue
delay inform Nokia about significant changes in any requirement section area.
Any “accepted” result or any other acceptance from Nokia’s part does not release
the Supplier from any liability under this Quality Requirements Appendix, under
any agreement between the Supplier and Nokia, nor otherwise.

6.   QUALITY REPORTING

The Supplier shall submit reports of quality indicators such as production
yields and product return rates including Paretos of found problems. [*] The
detailed contents and followed parameters for quality reporting may vary from
product to product, but Nokia expects the Supplier to use one mutually agreed
format with respect to all products and manufacturing sites. Supplier shall
submit these quality reports to Nokia on an agreed to frequency.
Nokia wants to ensure that quality is measured in a consistent manner, and that
both Supplier and Nokia interpret the definitions the same way. Therefore, the
purpose is to establish clear definitions for measurements for manufacturing
process and returns analysis related Quality Indicators leaving no room for
interpretation and possible misunderstandings between Nokia and Supplier.
Supplier shall submit the following reports (see Table A below) and data to
Nokia on a continuous basis or upon request:
Table A: Quality Reports and Reporting Frequency

          Report Name   Frequency     Delivery Performance Report   Weekly or
monthly Monthly Quality Report including   Monthly within first five (5)
business
• [*]
  days of each month
• [*]
       

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      7 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

          Report Name   Frequency    
• [*]
       
• [*]
   
• [*]
   
[*]
  Upon request
[*]
  Upon request
[*]
  Upon request

7.   SPECIFIC QUALITY REQUIREMENTS

This section contains information on specific quality requirements. The quality
standards that apply to Products designed, manufactured and delivered, and
services delivered to Nokia are described either in Nokia Documents or generally
available industry standards. For the avoidance of doubt, Nokia is not obliged
to distribute IPC, IEC, MIL, EIA, ISO or SA standards’ documents, as they are
protected by copyright of the named organizations, and Supplier shall obtain its
own licenses to have access to these documents.

7.1   Workmanship, Manufacturing and Test Method Standards

The Supplier shall meet the following workmanship, manufacturing and test method
standards shown in Table B and Table C below:
Table B: Workmanship and Manufacturing Standards

      Document Code   Specification  
IPC-A-610D
  Class 2 Acceptability of Electronic Assemblies
IPC-A-600F
  Class 2 Acceptability of Printed Boards
IPC 7711A
  Rework of Electronic Assemblies
IPC 7721A
  Repair and Modification of Printed Boards and Electronic Assemblies

Table C: Test Method Standards for Microcircuits

      Document Code   Specification  
FCS 5962
  MIL-STD-883E Test Method Standard – Microcircuits
 
  MIL-STD-883E-2XXX Mechanical Tests
 
  2009.9 External Visual

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      8 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

      Document Code   Specification  
 
  2010.10 Internal Visual
 
  2011.7 Bond Strength
 
  2017.7 Internal Visual (Hybrid)
 
  2019.5 Die Shear Strength
 
  2025.4 Adhesion of Lead Finish
 
  2029 Ceramic Chip Carrier Bond Strength
 
  2032.1 Visual Inspection of Passive Elements

7.2   Other Nokia Networks’ Requirements and Instructions, and Reference
Documents

Supplier shall meet the following Nokia Networks’ requirements and instructions
shown in Table D. The reference documents are listed in Table E. Reference
documents are not requirements but guidelines to aid in the design of and
manufacturing of Products for Nokia Networks.
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      9 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations  
    Kari Vepsäläinen   29.12.2005    

Table D: Other Nokia Networks’ Requirements and Instructions

          Document Code   Revision   Specification  
[*]
  [*]   Marking and Labeling of NET’s Products
[*]
  [*]   Protection of Electrostatic Sensitive Devices
[*]
  [*]   NET Traceability Principles
[*]
  [*]   Environmental Requirements for Networks (NET) Products
[*]
  [*]   Nokia Supplier Requirements
[*]
  [*]   Nokia Requirements for Material Package Labeling
[*]
      NET Generic Product Package Requirements
[*]
  [*]   MW-module Project APQP Requirements
[*]
  [*]   Nokia Networks Supplier Delivery Capability
Requirements
[*]
      Solderability Testing
[*]
      Package Requirements for ESD Sensitive Components
[*]
      General Requirements for Passive Components
[*]
      General Requirements for Integrated Circuits

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
      10 (10) Appendix 3 to ESLNST2676       Nokia Networks Delivery Operations
      Kari Vepsäläinen   29.12.2005    

Table E: Nokia Networks’ Reference Documents

          Document Code   Revision   Specification  
 
  [*]   NET’s Lead Free Process Requirements for Materials
[*]
      General Requirements for Printed Wiring Boards
[*]
      MIL-STD-883E-5XXX Test Procedures

7.3   Waivers to Quality Requirements

Irrespective of any requirements indicated in the referenced documents of
Section 7, Seller shall be allowed to use Rodgers 4003 Ô board material in their
current Products under this Agreement. The use of Rogers 4003 Ô in new products
shall be mutually agreed.

8.   DISCLAIMER

Neither the presence of Nokia’s representatives nor any express or implied
acceptance of e.g. work, materials, components, equipment, method of manufacture
or service nor the fact that Nokia or its representatives has not brought any
defect or deficiency to the attention of Supplier or his representatives shall
relieve Supplier from its obligations under this Appendix to perform according
to and to meet all requirements set out in the Agreement or prejudice any
warranty to Nokia under the Agreement.
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL     Purchase Agreement No. ESLNST2676   Version 1.0.0 Appendix 4 to
Purchase Agreement    

LOGISTICS APPENDIX
for Supplier Managed Inventory
MADE AND ENTERED INTO BY AND BETWEEN
NOKIA CORPORATION
Nokia Networks
AND
ENDWAVE CORPORATION
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       2(11) Logistics
Appendix 4        

CONTENTS

         
1. DEFINITIONS
    3  
 
       
2. SCOPE AND OBJECTIVE
    3  
 
       
3. FORECASTING
    4  
 
       
6. DISCONTINUANCE NOTICE
    6  
 
       
7. PACKING LIST REQUIREMENTS
    6  
 
       
8. TRANSPORTATION
    7  
 
       
9. RETURN AND REJECTED MATERIALS
    7  
 
       
10. SELFBILLING PROCESS
    9  
 
       
11. FINAL PROVISIONS
    9  

     
SCHEDULE 1
  LIST OF PRODUCTS, METHODS FOR FORECASTING, SMI LOCATION, INVENTORY LEVELS AND
NOKIA’S PREMITTED FLEXIBILITY LEVELS
SCHEDULE 2
  SELLER’S BANK ACCOUNT DETAILS, SELF-BILLING REPORT ISSUANCE DATE AND PERIOD
AND METHOD OF SENDING SELF-BILLING REPORT; CONTACT PERSON

Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       3(11) Logistics
Appendix 4        

This LOGISTICS APPENDIX is made and entered into by and between
NOKIA CORPORATION, represented through its Nokia Networks business group, a
public limited liability company incorporated in Finland, having its registered
address at Keilalahdentie 4, FIN-02150 Espoo, Finland, business identity code
0112038-9 (hereinafter referred to as the “BUYER”),
AND
ENDWAVE CORPORATION, a company incorporated in Delaware, USA with its principal
office at 776 Palomar Avenue, Sunnyvale, CA 94085, USA. (Hereinafter referred to
as the “SELLER” or “SUPPLIER”).
The BUYER and the SELLER are hereinafter jointly referred to as the “Parties.”
1. DEFINITIONS
In addition to what has been agreed in the Purchase Agreement (as defined in
clause 2 below), including any amendments thereto, the following definitions
shall apply:
“Consumption”
Means the moment when a Product is taken from Supplier Managed Inventory for
BUYER’s use
2. SCOPE AND OBJECTIVE
This Logistics Appendix is hereby incorporated into the Purchase Agreement
entered into by and between the SELLER and Nokia Networks on ESLNST2676
(hereinafter referred to as “Purchase Agreement”).
The object of this Logistics Appendix is to identify the procedures for
forecasting, ordering, shipping and invoicing the Products listed in Schedule 1
to this Logistics Appendix (“Schedule 1”) between BUYER and SELLER in order to
specify the procedures unique to that particular site which are not otherwise
covered by the Purchase Agreement
In case of any discrepancies between the Purchase Agreement and this Logistics
Appendix, the text of the Purchase Agreement or any amendment thereto, or
replacing agreement, shall always prevail over this Logistics Appendix unless
explicitly agreed in the Purchase Agreement that the Parties may agree otherwise
in Logistics Appendix.
This Logistics Appendix shall not create any obligation for BUYER to purchase or
take for Consumption any particular quantity of Products from SELLER.
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       4(11) Logistics
Appendix 4        

3. FORECASTING
BUYER provides SELLER with a forecast of its or its customer’s anticipated
purchasing needs, as agreed in Schedule 1 in order to permit the SELLER to plan
for an adequate manufacturing capacity. Any forecast, estimate, demand supply
plan, demand visibility report or any other similar information for future
demand of the Products provided by BUYER to SELLER shall not be regarded as
binding upon BUYER under any circumstances and BUYER shall be under no
obligation to purchase or take for Consumption any quantity of the Products from
SELLER.
The information given by Nokia regarding forecasting (e.g. existence, content,
time period and method of the forecast) for each Product governed by this
Logistics Appendix, and BUYER’s permitted flexibility levels are contained in
Schedule 1.
4. INBOUND LOGISTICS MODES OF OPERATION
4.1 Standard purchase order
In addition to obtaining Products pursuant to the model described in Clause 4.2
of this Logistics Appendix, BUYER shall have the option to order Products from
the SELLER under the Common Purchase Order method, in such instances, BUYER
shall submit a single purchase order to SELLER for the purchase of Products. A
single purchase order shall specify Product numbers, order quantities, delivery
dates, delivery address and specific order number for the Products to be ordered
hereunder. SELLER shall deliver the ordered Products on the date specified on
the purchase order and in accordance with the terms and conditions specified in
the Purchase Agreement.
4.2 Supplier Managed Inventory (SMI)
4.2.1 Definition
SELLER has established Supplier Managed Inventory in Espoo Plant as specified in
Schedule 1, which inventory SELLER is authorised and commits to control and
replenish. The ordering and other communication between the BUYER and SELLER is
managed by utilizing Web-solution or by other mutually agreed way.
Consigned Products are held on the BUYER’s premises but owned by the SELLER.
The title of all consigned Products shall transfer to the BUYER when the Product
is removed from consignment inventory. All consigned Products held in the
consignment stock at the BUYER’s premises longer than [*] from date of shipment
from the SELLER will be purchased immediately by the BUYER. The SELLER will
invoice the BUYER and the BUYER shall pay for all units held by the BUYER longer
than [*] from date of shipment from the SELLER. BUYER shall not have any
obligation to buy any consigned material in excess of the maximum stock level as
defined in Schedule 1.
SELLER reserves the right to enter the BUYER’s consigned facilities with a
48-hour prior notice to BUYER and during normal business hours.
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       5(11) Logistics
Appendix 4        

The SELLER, at the BUYER’s consignment facilities, may perform quarterly
inventory counts. At year-end, the BUYER shall supply the SELLER with a written
confirmation of inventory balances. For quarterly confirmation purposes,
inventory on hand at the BUYER’s consignment facilities as of 5:00 p.m. at
BUYER’S time will be considered SELLER inventory.
4.2.2 Description of the mode of operation
The SELLER is responsible for evaluating the BUYER’s inventory parameters and
current inventory on hand and making decisions whether SELLER needs to replenish
the consigned inventory held on the BUYER’s premises or not. It is the
responsibility of the SELLER to maintain inventory levels within the parameters.
Inventory information is sent regularly by BUYER and contains Min/Max inventory
parameters, inventory on Hand in the consignment and last receipts information.
BUYER will endeavour to send Inventory Report on mutually agreed basis. For
accounting and bookkeeping purposes the BUYER will raise a frame
order/scheduling agreement for all Products held in the consignment.
The SELLER is responsible for creating serial numbers according to the
parameters that have been previously mutually agreed to.
The BUYER will physically hold the consigned Products on its premises. BUYER
shall take care of the day-to-day materials handling. The BUYER is responsible
for insuring the consigned Products on behalf of SELLER.
4.2.3 Shipment of Products
At time of shipment, SELLER shall provide notice to BUYER of Product shipments.
SELLER’s shipment notice to BUYER shall include at least the following
information: date of shipping notice, SELLER’s name, quantity of pallets or
transportation packages, type of transportation packages, number of bill of
lading, forwarding agent, weight and dimensions of shipping, Scheduling
Agreement/Frame Order number, quantity of Products, Product number(s), marking
“Consignment Stock”.
The terms of delivery for the Products shall be [*]
5. FLEXIBILITY AND TERMS OF REPLENISHMENT
SELLER is committed to maintain its ability to replenish the Products according
to the Flexibility Schedule agreed between BUYER and SELLER and specified in
Schedule 1. The flexibility requirements define the quantity of Products above
the given basic level the SELLER shall be ready to replenish.
Schedule 1 specifies the basic level flexibility requirement and the flexibility
requirements for each Product governed by this Logistics Appendix.
The Products shall be taken from the SMI (Consumption) by using the
first-in-first-out principle.
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       6(11) Logistics
Appendix 4        

If SELLER cannot replenish the Products in accordance with the agreed
replenishment times (Schedule 1) then SELLER shall as soon as SELLER becomes
aware of the delay inform BUYER about:
(a) Identification of which kind and what quantities of the Products will be
delayed;
(b) The anticipated duration of delay for each kind and quantity;
(c) The cause(s) of the delay;
(d) The actions that SELLER is taking and will take to remedy or shorten the
delay; and
(e) A proposal, subject to mutual agreement, of a new replenishment date for
each kind and quantity of the delayed Products.
In order to avoid any further replenishment delay, SELLER shall use best efforts
(such as, but not limited to, expedited freight), at the cost of SELLER, to
minimize the possible delay. If the consignment stock is reduced below the
minimum level, due to a non-forecasted event, the replenishment time to get back
to the minimum level will be mutually agreed to.
6. DISCONTINUANCE NOTICE
When BUYER determines that a Product will no longer be used by BUYER, or stored
in SMI, then BUYER shall inform SELLER thereof by sending a discontinuance
notice (hereinafter “Discontinuance Notice”). Notice of discontinuance shall
provide no less than [*] weeks notice of Product removal from SMI. SELLER shall
not be allowed to send such Product to SMI after the date in the notice, and the
Product shall no longer after date in such Discontinuance Notice be covered by
this Logistics Appendix. At the termination of a Product in SMI the Buyer shall
purchase all material in consignment not above the maximum consignment levels
within [*] months. Nokia shall not be liable for any obsolete Product SELLER may
have after the discontinuance of SMI.
7. PACKING LIST REQUIREMENTS
All packing lists must include and all packaging must be bar-coded as defined in
6-72559 Nokia Requirements for Material Package Labeling , which specifications
the SELLER has received from BUYER.
The packing list must include the following information:

  1.   SELLER’s name and mailing address     2.   BUYER’s name and address:

delivery address.
mailing and invoicing address.
precise location (for example production line, door number or warehouse)

  3.   BUYER Scheduling Agreement Number (in written and barcode form).     4.  
Identification information for the goods:

Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       7(11) Logistics
Appendix 4        

BUYER code (in written and barcode form)
Manufacturer type

  5.   Item quantity (in written and barcode form)     6.   Quantity of packages
    7.   Terms of delivery (INCOTERMS 2000)     8.   Date of dispatch     9.  
Production date or other traceable code (in written and barcode form)     10.  
Packing list number (in written and barcode form)     11.   Customs tariff code
(node & item level)     12.   Country of origin (Two letter country code)    
13.   Marking “Consignment Stock material”

Only Products sharing the same Product code may be packed together in a single
package; however, the delivery package (Master carton) may contain several
separately packed single-Product code packages, provided that the delivery
package also conforms to the requirements set forth in this Logistics Appendix.
Further, only Products to be delivered to the same destination may be included
in the same packing list and in the same package. The transportation package
shall also be marked with visible sign “Consignment Stock material”.
8. TRANSPORTATION
BUYER’s forwarding agents / transportation companies are listed below.

              Forwarder / Transportation   Contact Details (Name, Address  
Company   Telephone, Fax)   Nokia Corporation   Emery Worldwide & CF Company  
+1 888 724 3575 (USA) Nokia Networks         Karaportti 8, FIN-02610        
Espoo, Finland        

SELLER’s forwarding agents / transportation companies are listed below.
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       8(11) Logistics
Appendix 4        

              Forwarder / Transportation   Contact Details (Name, Factory
Address   Company   Telephone, Fax)  
 
  Fed Ex    

9. RETURN AND REJECTED MATERIALS
Defective Products (new built) can be found at the BUYER’s premises during
incoming inspection, assembly and/or final testing. If the Products are returned
to the SELLER they are referred to as Factory Returns. If the Products are found
to be defective in the field (at final customer/user) they are returned to the
BUYER or BUYER’s authorised services. If BUYER or BUYER’s authorised service
returns those Products to the SELLER they are referred to as Field Returns.
These two cases are to be handled separately.
SELLER and BUYER agree mutually on returning of defective Products found prior
to Consumption.
Subject to terms and conditions of Purchase Agreement, where the BUYER discovers
any Product being defective or non-conforming after Consumption, then BUYER
shall return such Product to SELLER as defined here below:
9.1. Factory returns
In case of any factory return the BUYER reserves the right to instantly
compensate any such return with a new Product from the consignment stock to
prevent production losses.
9.1.1 Return of defective parts (Factory Returns)
The BUYER shall return the Product upon having proven it to fail to conform to
the Specifications or the Quality Requirements. The Products return process is
done separate from the consignment stock. In case of subsequent customer
shipment of this Product the Product may have a new serial number issued by
SELLER.
In an effort to minimize the cost of shipping, all shipments from BUYER will be
no less than 10 units in size, unless otherwise agreed
The BUYER shall request a Return Material Authorization (RMA) number from SELLER
and receive the RMA number prior to returning any Products. The RMA number shall
be issued within two (2) days of request from BUYER.
The BUYER shall issue a RETURN NOTE and send a copy to the SELLER.
     The RETURN NOTE shall include the following information:
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       9(11) Logistics
Appendix 4        

  •   SELLER’s Returned Goods (RG) reference number (if obtained without delay)
    •   SELLER’s RMA number     •   BUYER’s contact information     •   SELLER
contact information     •   BUYER’s Non-Conforming Materials (NCM) reference
number (if applicable)     •   Purchase order number or Agreement number under
which the Products were bought (if applicable)     •   Description of the
returned material (BUYER’ s part number & description)     •   Quantity of
Products returned     •   Quality Complaint Description of the defect     •  
Serial numbers of returned Products     •   Total value of returned material to
be compensated by the SELLER     •   Packing information (quantities, weights,
dimensions)     •   Return order number for the credit note

The expense of the Products return shall be billed directly to SELLER via its
specified carrier.
Following inspection by SELLER, should the Products be deemed to be No Fault
Found or indisputably deemed to be damaged by BUYER, SELLER reserves the right
to invoice BUYER for the shipping costs involved. Additionally, Seller reserves
the right to negotiate compensation in cases where significant investigation
costs are incurred by SELLER.
9.1.2 Compensation for defective parts (Factory Returns)
The compensation for defective Products returned by BUYER shall be by Credit
Note issued by SELLER. The Credit Note shall be issued within [*] business days
of the returned Products being received by SELLER and shall correspond to
BUYER’s Return Note, referencing the Non-Conforming Material (NCM) number
contained therein.
As the SELLER issues the Credit Note the title of Products is passed to the
SELLER. All repaired Products shall be returned to the consignment stock
according to the Quality Appendix and flexibility requirement as specified in
this Logistics Appendix Schedule 1.
9.3 Field returns
As set forth in Appendix 6 — Support
10. SELFBILLING PROCESS
BUYER shall issue to SELLER a summary report of Consumption (hereinafter
referred to as “Self-billing Report” or “Self-billing Invoice”) for invoicing
purposes using method agreed in Schedule 2. The date of issuance (“Self-billing
Date”) and period of each Self-billing Report is also specified in Schedule 2.
SELLER shall immediately upon receiving the Self-billing Report check the
contents and inform BUYER in writing of any discrepancy between Self-billing
Report and SELLER’s own bookkeeping
Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       10(11) Logistics
Appendix 4        

The list of SELLER’s bank accounts, to which the payment of purchase price may
be made are attached hereto as Schedule 2.
BUYER shall make the payment of purchase price based on such Self-billing Report
within the time period agreed upon in the Purchase Agreement calculated from the
date of such Self-billing Report. Therefore, no invoice shall be send by SELLER
for purchase of Products under this Logistics Appendix. However, SELLER shall
send a pro-forma invoice for customs clearance when so required.
11. FINAL PROVISIONS
11.1. Any modifications or amendments to the text of this Logistics Appendix
must be made in writing and signed by authorised representatives of both
Parties. However, the Parties acknowledge that the Schedules are intended to be
revised from time to time and to the extent that such revisions do not conflict
with the terms of the Purchase Agreement or this Logistics Appendix, updated
versions of Schedules may be issued upon written agreement between the Parties
and without requiring a formal amendment either to this Logistics Appendix or to
the Purchase Agreement.
11.2 All times specified in this Logistics Appendix are based on BUYER’s time
zone.
11.3 This Logistics Appendix, upon signature of both Parties, cancels and
supersedes all prior forecasts, estimates or commitment schedules issued with
regard to the Products covered by this Logistics Appendix.
11.4 This Logistics Appendix may be terminated by either Party with immediate
effect upon written notice and without any liability towards the other Party, if
the other Party essentially or continuously fails to fulfil its obligations
under this Logistics Appendix. This Logistics Appendix may also be terminated
together with the Purchase Agreement according to the terms and conditions of
the Purchase Agreement. Where the termination is made due to reason not solely
attributable to BUYER, then BUYER shall not be under any obligation to purchase
any of such Products or to pay any other remedy. In case the termination is made
due to reason solely attributable to BUYER then BUYER’s maximum liability shall
be limited to the amount equal to the average of [*]
11.5 BUYER may also terminate this Logistics Appendix by twelve (12) weeks prior
written notice to SELLER without any liability towards the other Party.

             
 
            BUYER:   SELLER:   NOKIA CORPORATION   ENDWAVE CORPORATION Nokia
Networks        
 
           
By:
  /s/ Nils Nordman   By: /s/ Steven Layton  
 
           

Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL         Purchase Agreement No.ESLNST2676       11(11) Logistics
Appendix 4        

             
Name:
  Nils Nordman   Name: Steven Layton  
 
           
 
           
Title:
  Purchasing Manager   Title: V.P. + G.M.  
 
           
 
           
Date:
  December 29, 2005 Espoo, Finland   Date: December 30, 2005  
 
           
 
           
By:
  /s/ Hemi Vander Stichele   By:    
 
           
 
           
Name:
  Hemi Vander Stichele   Name:    
 
           
 
           
Title:
  Director Networks Global Sourcing   Title:    
 
           
 
           
Date:
  December 29, 2005   Date:    
 
           
 
  Espoo, Finland        

Version 1.0.0
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SCHEDULE 1
     12/30/2005
Purchase Agreement number: ESLNST2676
LIST OF PARTS, METHODS FOR FORECASTING, ORDERING AND DELIVERING, FLEXIBILITY
REQUIREMENTS FOR CONSIGNMENT STOCK
ENDWAVE

                                                                               
          Commit-                                                              
Replenishment Part           ment           Time           Ordering          
Delivering       Flexibility   Freque   Packing   Consignment   Consignment  
time (of minimum Nokia code   Description   Frequency   existence   Forecastig  
Content   frame   Frequency   Tool   Notification   Tool   Frequency   Method  
Notification   requirements   ncy   size   min. qty   max. qty   stock)  
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



                                                                               
          Commit-                                                              
Replenishment Part           ment           Time           Ordering          
Delivering       Flexibility   Freque   Packing   Consignment   Consignment  
time (of minimum Nokia code   Description   Frequency   existence   Forecastig  
Content   frame   Frequency   Tool   Notification   Tool   Frequency   Method  
Notification   requirements   ncy   size   min. qty   max. qty   stock)  
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(ENDWAVE LOGO) [f17884f1788400.gif]



Schedule 2 in Support of
Appendix 4 – Logistics Appendix
Nokia Production Agreement — ESLNST2676
UNCONTROLLED COPY



Except as may be otherwise provided by contract, this document or specification
is the proprietary and confidential property of EndWave Corporation. It is
issued in strict confidence and shall not be reproduced or copied or used
(partially or wholly) in any manner without prior, express written authorization
of EndWave Corporation.

         
 
  Steve Layton, GM, Commercial Telecommunications   DATE: 12/28/05
 
       
 
  Steve Choate, Senior Business Manager   DATE: 12/28/05
 
       
APPROVALS
       

REVISION HISTORY

              REVISION   ECN   APPROVAL   DATE 01                          

      REVISION: 06   Part Number: NA     Page: 1 of 15

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(ENDWAVE LOGO) [f17884f1788400.gif]

1.0   PURPOSE       The purpose of this document is to better define and
document the agreements to self billing timing and provide bank information for
the transfer of funds from Nokia to Endwave.   2.0   SELF-BILLING INVOICE      
BUYER shall issue to SELLER a “Self-billing Invoice” via Nokia’s NGSW website.
The period for billing shall be weekly ending on Friday at 11:59 PM. The invoice
will posted to the website approximately 1 hour after closure of any period.  
3.0   ENDWAVE BANK INFORMATION       The following table provides the required
bank information for transfer of credits to Endwave corporation:

     
Bank Name
  Silicon Valley Bank
Account Number
  [*]
Swift Code
  [*]
Routing Number
  [*]

      REVISION: 06   Part Number: NA     Page: 2 of 15

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



             
 
          1 (5) Purchase Agreement No. ESLNST2676   29.12.2005    
Appendix 5
      ID 6- 86691    
Networks
      v. 5.1    

Environmental Appendix
to HW/ Microwave Products Purchase Agreement (“PA”) hereinafter (“Agreement”)

            Table of Contents          
1.  PURPOSE AND SCOPE
    2  
2. GENERAL
    2  
3. PRODUCT REQUIREMENTS
    2  
3.1 Substances Requirements
    2  
3.1.1 Lead Free Process and Solder Requirements
    3  
4. LABELLING AND MARKING REQUIREMENTS
    3  
4.1 Requirement of Symbol Indicating Need for Separate Collection
    3  
5. REQUIREMENT FOR PROVIDING INFORMATION
    4  
5.1 Material Content Information
    4  
5.2 Material Declaration for Re-use and Recycling
    4  
6. EXHIBITS
    5  

Proprietary and Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



             
 
          2 (5) Purchase Agreement No. ESLNST2676   29.12.2005    
Appendix 5
      ID 6- 86691    
Networks
      v. 5.1    

1.   Purpose and Scope       This document describes Nokia Corporation Networks
business group’s (“NET”) environmental requirements. These environmental
requirements are applicable to any and all hardware products (including but not
limited to components, parts and modules) (the “Product(s)”) and hardware
Product designs delivered to NET by the seller/supplier (“Supplier”). In case of
discrepancy between this document and other prior written requirement of NET,
the text of this document shall prevail, unless such other document includes
requirements not less restrictive than this document. Further, in case of
discrepancy between this document and the Product specification, the text of
this document shall prevail unless otherwise separately and expressly agreed
between the parties in writing.   2   General       NET aims to minimise the
environmental impacts its product portfolio by systematically considering
environmental issues in product design. The mandatory environmental requirements
described in this document are based on Nokia and NET environmental principles
and codes of practices (e.g. environmentally relevant substances) and partly
legislative requirements (such as but not limited to Directive 2002/95/EC of the
European Parliament and of the Council of 27 January 2003 on the restriction of
the use of certain hazardous substances in electrical and electronic equipment
(“RoHS Directive”) and Directive 2002/96/EC of the European Parliament and of
the Council of 27 January 2003 on waste electrical and electronic equipment
(“WEEE Directive”)).   3   Product Requirements       All the Products supplied
to NET by Supplier shall be compliant with the document Environmental
Requirements for Nokia Networks (NET) Products as attached hereto as Exhibit A.
Any later version updated by NET and delivered to the Supplier shall be
reviewed. For actions required for compliance to any legal and/or regulatory
requirements, including without limitation, the RoHS or WEEE directives,
Supplier shall provide an impact report, if impacts are realized, and a timeline
to compliance. For non-legal/regulatory changes, Supplier and NET will review
the changes and mutually agree on what actions will be made, if required to meet
the new version. In addition, Supplier shall ensure the parallel volume
availability of the Products delivered to NET and manufactured according to
specifications in force prior to date of entering into this Appendix (i.e.
Products which may not be RoHS compliant) until 1 April 2006 unless otherwise
agreed in writing.   3.1   Substances Requirements

Proprietary and Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



             
 
          3 (5) Purchase Agreement No. ESLNST2676   29.12.2005    
Appendix 5
      ID 6- 86691    
Networks
      v. 5.1    

    All the Products supplied to NET by Supplier shall be compliant with the
Nokia Substance List as included in Exhibit A. Any later version updated by NET
and delivered to the Supplier shall be reviewed. For actions required for
compliance to any legal and/or regulatory requirements, including without
limitation, the RoHS or WEEE directives, Supplier shall provide an impact
report, if impacts are realized, and a timeline to compliance. For
non-legal/regulatory changes, Supplier and NET will review the changes and
mutually agree on what actions will be made, if required to meet the new
version.       Supplier shall, upon NET’s request, provide evidence of
compliance with the Nokia Substance List and requirements of this Appendix.    
  Subject to Nokia’s prior written acceptance, Supplier may take advantage of
any exemption allowed by the RoHS Directive that applies to Products but
warrants that it will use only those exemptions that are applicable to the
Products and only to the extent permitted by RoHS Directive. However, Supplier
shall not use the RoHS Directive exemptions for lead in solder unless and to the
extent mutually agreed between the parties. Supplier shall promptly inform NET
in writing which RoHS Directive exemptions they are using in Products, and the
date(s) of ceasing of the use of such exemptions.       Any and all change(s) in
materials or substances of a the Product, even though such change is required by
NET in Nokia Substance List or elsewhere, is always subject to change management
process and a written notice to NET in accordance with the terms and conditions
of the valid purchase agreement.   3.1.1   Lead Free Process and Solder
Requirements       Those Products that may undergo into NET’s production process
(including NET’s contract manufacturer’s or supplier’s production process) shall
in all respect be designed and manufactured to be compliant with lead-free
soldering process. At start of a lead free Product production, Supplier shall
provide NET a qualification report showing a qualified lead free process for
production use. Once NET approves the process, Supplier will not be required to
submit additional qualification reports on subsequent Products unless changes to
the process occur.       All other Products shall in all respect be designed and
manufactured to be compliant with lead-free soldering process on 1 April 2006,
at the latest, unless NET has agreed in writing to another date. Supplier shall
inform NET in writing on Supplier’s time schedules relating to lead-free
soldering process. In addition, any components containing Beryllium Oxide (BeO)
shall be easily removable.   4   Labelling and marking requirements   4.1  
Requirement of Symbol Indicating Need for Separate Collection

Proprietary and Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



             
 
          4 (5) Purchase Agreement No. ESLNST2676   29.12.2005    
Appendix 5
      ID 6- 86691    
Networks
      v. 5.1    

    Products, which are as such part of the NET product entity targeted to
consumer use or which are product entities themselves, and which are delivered
to Nokia NET after 1st June 2005, shall be marked, at no cost to NET, with the
symbol indicating separate collection for electrical and electronic equipment
waste, and with a symbol informing that the product was placed on the market
after 13 August, 2005. Products shall be marked according to the requirements
defined in the WEEE Directive and in any relevant standards.   5   Requirement
FOR Providing Information   5.1   Material Content Information       Upon NET’s
request, the Supplier shall provide NET with full material content information
using the Material Data Form provided by NET substantially in the form as
attached hereto the Exhibit B. The Supplier warrants that the information it
provides NET with based on this requirement is correct and adequate.       Upon
NET’s request, the Supplier shall provide NET with full material content
information using the Material Data Form provided by NET substantially in the
form as attached hereto as Exhibit B unless and to the extent the parties have
separately agreed in writing on certain material information that NET collects.
The Supplier warrants that the information it provides NET with based on this
requirement is correct and adequate.       When the Material Data Form is to be
filled by a subcontractor of the Supplier, all Nokia logos and other Nokia
references must be deleted from the Material Data Form by the Supplier prior to
delivery of the Material Data Form to such subcontractor.       If any change(s)
are made in Product material or substance, even though such change is required
by NET in Nokia Substance List or elsewhere, Supplier shall deliver to NET a new
Material Data Form immediately upon such change.   5.2   Material Declaration
for Re-use and Recycling       Upon NET’s request, the Supplier shall provide
NET with information on disassembly, re-use and end-of-life treatment of
Products using NET’s material declaration template substantially in the form as
included into Exhibit A. The Supplier warrants that the information it provides
NET with based on this requirement is correct and adequate.       If any
change(s) are made in Product that affects the Product disassembly, re-use and
end-of-life treatment information, Supplier shall deliver to NET a new Material
Data Form immediately upon such change.

Proprietary and Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



             
 
          5 (5) Purchase Agreement No. ESLNST2676   29.12.2005    
Appendix 5
      ID 6- 86691    
Networks
      v. 5.1    

6   Exhibits       These Nokia reference documents (“Exhibits”) are incorporated
herein by reference and are an integral part of this Appendix. The following
Exhibits will be updated from time to time during the term of this Appendix. The
table below identifies each Exhibit that Supplier has received from Nokia by
current title and version number (and electronic format, if applicable). Any
later version updated by NET and delivered to the Supplier shall be reviewed.
For actions required for compliance to any legal and/or regulatory requirements,
including without limitation, the RoHS or WEEE directives, Supplier shall
provide an impact report, if impacts are realized, and a timeline to compliance.
For non-legal/regulatory changes, Supplier and NET will review the changes and
mutually agree on what actions will be made, if required to meet the new
version.

              Exhibit   Short Title   ID   Version
A
  Environmental Requirements for Nokia Networks (NET) Products (Except for
reference document 6-130443, NET Lead Free Specification)   [*]   [*]]
 
           
B
  Material Data Form   [*]   [[*]]

Proprietary and Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   1(7)

Support for Microwave Products

1.   REPAIRS AND REPLACEMENTS WITHIN THE WARRANTY PERIOD   1.1   The defective
Products shall be delivered to SELLER for warranty repair or replacement. The
Products may be sent to SELLER by BUYER or by any of BUYER’s 3rd party
authorised services. After the warranty repair or in case of replacement, each
repaired and/or replaced Product shall be delivered by SELLER to the address
from where the Product was sent by BUYER., If BUYER or its authorised service
requests the Products to be delivered to other address, this shall be agreed to
by SELLER.   1.2   If SELLER proves that the defect is of the kind not covered
by the warranty set forth under Clause 12 of the Purchase Agreement and/or
Clause 11 of Addendum B, then SELLER shall inform BUYER thereof in writing
within a period of [*] days from the date of receipt of the respective Product
by SELLER. In this case SELLER reserves the right to invoice BUYER for the
shipping costs involved and investigation fee as called out in Section 8 of this
appendix.   1.3   If a total recall/retrofit of the Products is found to be
necessary, the recalled Products can be sent back to SELLER by BUYER by any of
BUYER’s authorised services, and the return of the Products by SELLER shall be
made to the same address of BUYER and/or of the customer, from where the
Products were sent to SELLER. If BUYER or its authorised service requests the
Products to be delivered to other address, this shall be agreed to by SELLER.  
1.4   Any delivery of the defective and repaired/replaced Products by BUYER to
SELLER, and by SELLER to BUYER, shall be made at the cost of SELLER. In an
effort to minimize the cost of shipping, all shipments from BUYER by any of
BUYER’s authorised services will be no less than 10 units in size, unless
otherwise agreed   2.   OUT OF WARRANTY REPAIRS AND REPLACEMENTS   2.1   SELLER
shall provide repair/replacement service for the Products for a period of [*]
years from the last delivery of the respective Product under Purchase Agreement
and/or Addendum B.   2.2   The defective Products shall be delivered to SELLER
for repair or replacement. The Products may be sent to SELLER by BUYER or by any
of BUYER’s authorised services. After the repair or in case of replacement, each
repaired or replaced Product shall be delivered by SELLER to the address from
where the Product was sent by BUYER. If BUYER or its authorised service requests
the Products to be delivered to other address, this shall be agreed to by
SELLER.   2.3   Upon receipt of defective Product an analysis will be performed
by SELLER to confirm Product failure or out of specification performance. After
confirmation SELLER and BUYER or any of BUYER’s authorised services will
mutually agree if best course of action is to repair or replace with an
interchangeable Product. All repairs will be performed for the cost as indicated
in Section 8 of this appendix. When a Product is

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   2(7)

    mutually agreed to be beyond economical repair, SELLER shall offer an
interchangeable replacement at the current price of a new unit. If BUYER or any
of BUYER’s authorised services elects not to procure the replacement unit,
SELLER will scrap the failed Product and charge an investigation fee as
indicated in Section 8 of this appendix. If a Product is determined as
functioning and fully specification compliant (a.k.a. No Trouble Found), BUYER
or BUYER’s authorised services will pay the investigation fee and no additional
warranty will be provided. SELLER shall apply for approval from BUYER for each
No Trouble Found Product before invoicing the investigation fee.       For
clarification, an interchangeable Product shall meet the Specifications and be
qualified according to a mutually agreed plan.   2.4   The warranty period is as
determined in the Purchase Agreement. Warranty determination for the field
returns shall be made together with BUYER’s authorized service based on a
receive date of a faulty radio at BUYER’s authorized premises. For clarity, the
warranty shall cover all the faulty radio Products received at BUYER’s
authorized premises within the warranty period, even though the related claim is
made after the expiry of the warranty period. All units returned outside of
warranty expiration must have a claim made within [*] days from expiration date
and proof of field failure prior to warranty expiration shall be provided with
the returned Product.   2.5   SELLER shall warrant the repaired/replaced
Products for a period of [*] months from the delivery date of such repaired
Product or until the end of the original warranty period, whichever is longer.
However, the warranty period for any specific Product shall not be extended, as
provided in the prior sentence, more than once.   2.6   After the Warranty
Period, the transport, freight and packing/packaging costs, including local
duties and fees, as well as the insurance costs to the given delivery address
are to be borne by the sending party and are not to be charged from the
receiving party.       The term of delivery is [*] (INCOTERMS 2000).   3.  
TURNAROUND TIME AND SERVICE LEVEL PERFORMANCE   3.1   All repaired or replaced
Products shall be delivered to BUYER or to BUYER’s authorised service in
accordance with Clause 1.1 and Clause 2.2 above within [*] calendar days
(Standard Turnaround Time) from the date on which SELLER received the defective
Products from BUYER. In the case where unplanned production demands from BUYER
exceed SELLERS current production capacity the Parties may agree to reduce
service level temporarily. The Seller shall report fault analysis and corrective
actions to BUYER within [*] calendar days from date of receipt for all returned
Products.   3.2   Without prejudice to any of the obligations of SELLER
hereunder, SELLER undertakes to provide repair/replacement service in service
level, which is more than [*] percent of all

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   3(7)

returns within [*] calendar days unless otherwise agreed. The service level
performance is measured on monthly basis against agreed standard turnaround
time.

          Standard Turnaround Time & Service   Service Level Performance
Repair/replacement service
  Within [*] calendar days in at least [*] of returns unless otherwise agreed
 
   
Complete Fault analysis and corrective actions reporting
  Within [*] calendar days in at least [*] of all returns unless otherwise
agreed

     Service Level =   # of units repaired/replaced within standard turnaround
time per month x 100

Performance        total # of units sent to be repaired/replaced per month
Standard

     Turnaround   Time = the period from the date of receipt of faulty Product
by SELLER to the date of shipment by SELLER of the repaired/replaced Product to
BUYER

All remaining Products [*] shall be returned or replaced after [*] days from the
return.

4.   TECHNICAL SUPPORT AND DOCUMENTS   4.1   SELLER shall offer support services
to BUYER for a period of ten (10) years from the last delivery of each kind or
Product. Such support services shall include, without limitation, the
availability of continuous system engineer backup, of repair services, and of
replacement services. The reasonable prices for (and the price validity of) the
support services shall be mutually agreed. The provision of such services shall
be subject to a specific order submitted by BUYER to SELLER and to a separate
support contract.       The prices, and the validity of such prices, for the
repairs outside the warranty and replacement service, and for the spare parts
supplied under this Appendix 6 shall be agreed separately.       Seller shall
provide test data to Buyer to make it possible to validate the repaired
Products, if requested.

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   4(7)

    Seller shall provide all test data to Buyer reasonably required to validate
performance of the potentially defective Products, if requested.   4.2   BUYER
shall be entitled to purchase a tester or test equipment from SELLER for
functional testing of the Products at a reasonable price.   5.   REPORTING OF
THE REPAIRS AND REPLACEMENTS   5.1   For each repaired or replaced Product, the
SELLER shall have an electronic repair report (RMA log) with the following
information:   (1)   identification and the serial number of each repaired or
replaced Product; and   (2)   fault analysis and corrective actions performed by
SELLER on each Product; and   (3)   return received date; and   (4)   whether
the repair or replacement performed by SELLER falls under the warranty or not;
and   (5)   the applicable price, if the repair/replacement is performed outside
the warranty; and
  (6)   turn-around time   5.2   Each Service Report shall be posted on SELLER’s
secure FTP site and made available to BUYER and BUYER’s authorised service
within a period of [*] days from the end of the respective reporting period.  
5.3   The Service Report shall include:   (1)   the quantity of Products
repaired during the reporting period; and
  (2)   the quantity of Products replaced during the reporting period; and   (3)
  the quantity of Products waiting to be repaired or replaced; and   (4)   the
turn-around times for the repairs and replacements hereunder; and
  (5)   Service Level Performance indicator   5.4   At any time, upon request by
BUYER or BUYER’s authorised service, SELLER shall be able to check and report to
BUYER or BUYER’s authorised service the status and estimated return date of any
Product sent by BUYER to be repaired or replaced by SELLER.   5.5   In case of a
critical quality complaint from Nokia’s end customer due to possible systematic
field failure, SELLER shall provide a preliminary fault analysis on returned
Products to BUYER within [*] weeks after receiving the Products.   6.   SPARE
PARTS   6.1   Spare parts to each kind of Product are warranted to be available
for a period of [*] years from the date the individual Product was shipped from
SELLER to BUYER. Without prejudice to the above warranty, if SELLER discontinues
the manufacture of any spare part, it shall inform BUYER in writing thereof at
least [*] months prior to the

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   5(7)

    discontinuation.  At the time of notice, BUYER and SELLER shall mutually
agree on the number of spare parts to be available for possible later
procurement.   6.2   In the event of termination of the Purchase Agreement
and/or Addendum B for any reason, BUYER may order adequate quantities of spare
parts.   6.3   SELLER shall always keep a sufficient inventory of the Products
and/or sub-units in order to comply with the turnaround times set forth in this
Appendix 6. The sufficient inventory depends on the reliability and availability
values of the Products. The MTBF (Mean Time Between Failure) figures for the
Products are set forth in Appendix 2 (Specifications) of Addendum B.   7.  
FIELD RETURN PROCESS   7.1   Return of defective Products (Field Returns)      
BUYER’s authorised service returns the Products to SELLER upon having proven
them to be defective.       The BUYER shall request a Return Material
Authorization (RMA) number from SELLER and receive the RMA number prior to
returning any Products. The RMA number shall be issued within [*] days of
request from BUYER.       No Credit Notes will be issued for any Field Return
Products.       The BUYER shall issue a RETURN NOTE (Proforma Invoice and Nokia
Quality Complaint) and send a copy to the SELLER.       The RETURN NOTE shall
include the following information:

  •   SELLER’s RMA number     •   BUYER contact information     •   SELLER
contact information     •   BUYER’s Non-Conforming Materials (NCM) reference
number (if applicable)     •   Purchase order number under which the Products
were bought (if applicable)     •   Description of the returned material
(BUYER’s part number & description)     •   Quantity of Products returned     •
  Serial numbers of returned Products (in Nokia Quality Complaint)     •  
Warranty status (in Nokia Quality Complaint)     •   Description of the defect
(in Nokia Quality Complaint)     •   Total value of returned material     •  
Packing information (quantities, weights, dimensions)     •   Country of Origin

8.     COMPENSATION FOR FIELD RETURN REPAIRS OUTSIDE THE WARRANTY TIME       All
payments for any field return repairs shall be made within forty five (45) days
from time of issuing the invoice for out of warranty repair.

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   6(7)

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   7(7)

     Exhibit
     1) Prices

                  Nokia             Item   Repair   Investigation Unit
Description   Code   price   Fee
MWU 23 GHz class1 low
  [*]   [*]   [*]
 
           
MWU 23 GHz class1 high
  [*]   [*]   [*]
 
           
MWU 26 GHz class1 low
  [*]   [*]   [*]
 
           
MWU 26 GHz class1 high
  [*]   [*]   [*]
 
           
MWU 38 GHz class1 low
  [*]   [*]   [*]
 
           
MWU 38 GHz class1 high
  [*]   [*]   [*]
 
           
MWU 18 GHz class1 high
  [*]   [*]   [*]
 
           
MWU 18 GHz class1 low
  [*]   [*]   [*]
 
           
MWU 23 GHz screened low
  [*]   [*]   [*]
 
           
MWU 23 GHz screened high
  [*]   [*]   [*]
 
           
MWU 23GHz class2 low
  [*]   [*]   [*]
 
           
MWU 23GHz class2 low
  [*]   [*]   [*]
 
           
MWU 26 GHz class2 low
  [*]   [*]   [*]
 
           
MWU 26 GHz class2 high
  [*]   [*]   [*]
 
           
MWU 18 GHz class2 low
  [*]   [*]   [*]
 
           
MWU 18 GHz class2 high
  [*]   [*]   [*]
 
           
MWU 38 GHz class2 low
  [*]   [*]   [*]
 
           
MWU 38 GHz class2 high
  [*]   [*]   [*]

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



APPENDIX 6 to Addendum B of Purchase Agreement ESLNST2676   8(7)

2)   Contact information for BUYER’s authorised service:       [*]       Contact
person:

     
Ms. Anita Fabian (Buyer)
   
- e-mail address is:
  [*]
-Phone number is:
  [*]
-Mobile phone number:
  [*]
-Fax number:
  [*]

Support Appendix                                        Proprietary and
Confidential
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 